EXECUTION VERSION

﻿

﻿


pUBLIC STORAGE

€100,000,000

1.54% Senior Notes due April 12, 2024

______________


NOTE PURCHASE AGREEMENT

______________

Dated as of April 12, 2016

 

﻿

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

﻿

﻿

 

 

 

﻿

 

 

Page

﻿

 

 

 

1 

 

AUTHORIZATION OF NOTES; GUARANTEES.

1 

﻿

1.1.

Authorization of Notes.

1 

﻿

1.2.

Possible Future Guarantees.

1  2 

 

SALE AND PURCHASE OF NOTES.

2  3 

 

CLOSING.

2  4 

 

CONDITIONS TO CLOSING.

3 

﻿

4.1.

Representations and Warranties.

3 

﻿

4.2.

Performance; No Default.

3 

﻿

4.3.

Compliance Certificates.

3 

﻿

4.4.

Opinions of Counsel.

3 

﻿

4.5.

Purchase Permitted By Applicable Law, Etc.

3 

﻿

4.6.

Sale of Other Notes.

4 

﻿

4.7.

Private Placement Number.

4 

﻿

4.8.

Payment of Special Counsel Fees.

4 

﻿

4.9.

Changes in Corporate Structure.

4 

﻿

4.10.

Funding Instructions.

4 

﻿

4.11.

Proceedings and Documents.

5  5 

 

REPRESENTATIONS AND WARRANTIES.

5 

﻿

5.1.

Organization; Power and Authority.

5 

﻿

5.2.

Authorization, Etc.

5 

﻿

5.3.

Disclosure.

5 

﻿

5.4.

Organization and Ownership of Shares of Subsidiaries; Affiliates.

6 

﻿

5.5.

Financial Statements; Material Liabilities.

6 

﻿

5.6.

Compliance with Laws, Other Instruments, Etc.

7 

﻿

5.7.

Governmental Authorizations, Etc.

7 

﻿

5.8.

Litigation; Observance of Agreements, Statutes and Orders.

7 

﻿

5.9.

Taxes.

8 

﻿

5.10.

Title to Property; Leases.

8 

﻿

5.11.

Licenses, Permits, Etc.

8 

﻿

5.12.

Compliance with ERISA; Non-U.S. Plans.

8 

﻿

5.13.

Private Offering by the Company.

10 

﻿

5.14.

Use of Proceeds; Margin Regulations.

10 

﻿

5.15.

Existing Indebtedness.

10 

﻿

5.16.

Foreign Assets Control Regulations, Etc.

11 

﻿

5.17.

Status under Certain Statutes.

13 

﻿

5.18.

Ranking of Obligations

13  6 

 

REPRESENTATIONS OF THE PURCHASERS.

13 

﻿

6.1.

Purchase for Investment.

13 

﻿

6.2.

Source of Funds.

13  7 

 

INFORMATION AS TO COMPANY.

15 

﻿

7.1.

Financial and Business Information.

15 

﻿

7.2.

Officer’s Certificate.

18 

﻿

 

 

 



 

 

 

 

-i-

 

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

﻿

 

 

Page

﻿

 

 

 

﻿

7.3.

Visitation.

18 

﻿

7.4.

Electronic Delivery.

19 

﻿

7.5.

Limitation on Disclosure Obligation.

19  8 

 

PAYMENT AND PREPAYMENT OF THE NOTES.

20 

﻿

8.1.

Maturity; Required Prepayments.

20 

﻿

8.2.

Optional Prepayments with Make-Whole Amount.

20 

﻿

8.3.

Allocation of Partial Prepayments.

21 

﻿

8.4.

Maturity; Surrender, Etc.

21 

﻿

8.5.

Purchase of Notes.

21 

﻿

8.6.

Make-Whole Amount.

22 

﻿

8.7.

Payments Due on Non-Business Days.

27 

﻿

8.8.

OFAC Sanctions.

27 

﻿

8.9.

Change of Control Prepayment Offer.

29 

﻿

8.10.

Swap Breakage.

32  9 

 

AFFIRMATIVE COVENANTS.

35 

﻿

9.1.

Compliance with Law.

35 

﻿

9.2.

Insurance.

35 

﻿

9.3.

Maintenance of Properties.

35 

﻿

9.4.

Payment of Taxes and Claims.

35 

﻿

9.5.

Corporate Existence, Etc.

36 

﻿

9.6.

Books and Records.

36 

﻿

9.7.

Priority of Obligations.

36 

﻿

9.8.

Subsidiary Guarantors.

36 

﻿

9.9.

REIT Status.

37  10 

 

NEGATIVE COVENANTS.

37 

﻿

10.1.

Transactions with Affiliates.

38 

﻿

10.2.

Merger, Consolidation, Etc.

38 

﻿

10.3.

Ratio of Secured Indebtedness to Gross Asset Value.

39 

﻿

10.4.

Limitation on Subsidiary Unsecured Indebtedness.

40 

﻿

10.5.

Ratio of Total Indebtedness to Gross Asset Value.

41 

﻿

10.6.

Ratio of Adjusted EBITDA to Fixed Charges.

41 

﻿

10.7.

Ratio of Unencumbered Asset Value to Unsecured Indebtedness.

41 

﻿

10.8.

Limitations on Certain Investments.

41 

﻿

10.9.

Terrorism Sanctions Regulations.

42 

﻿

10.10.

Line of Business.

42  11 

 

EVENTS OF DEFAULT.

43  12 

 

REMEDIES ON DEFAULT, ETC.

46 

﻿

12.1.

Acceleration.

46 

﻿

12.2.

Other Remedies.

46 

﻿

12.3.

Rescission.

47 

﻿

12.4.

No Waivers or Election of Remedies, Expenses, Etc.

47  13 

 

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

47 

﻿

13.1.

Registration of Notes.

47 

﻿

13.2.

Transfer and Exchange of Notes; No Transfer to Competitors.

48 



 

 

 

 

-ii-

 

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

﻿

 

 

Page

﻿

 

 

 

﻿

13.3.

Replacement of Notes.

48  14 

 

PAYMENTS ON NOTES.

49 

﻿

14.1.

Place of Payment.

49 

﻿

14.2.

Home Office Payment.

49  15 

 

EXPENSES, ETC.

50 

﻿

15.1.

Transaction Expenses.

50 

﻿

15.2.

Survival.

50  16 

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

51  17 

 

AMENDMENT AND WAIVER.

51 

﻿

17.1.

Requirements.

51 

﻿

17.2.

Solicitation of Holders of Notes.

51 

﻿

17.3.

Binding Effect, Etc.

52 

﻿

17.4.

Notes Held by Company, Etc.

52  18 

 

NOTICES.

53  19 

 

REPRODUCTION OF DOCUMENTS.

53  20 

 

CONFIDENTIAL INFORMATION.

54  21 

 

SUBSTITUTION OF PURCHASER.

55  22 

 

MISCELLANEOUS.

55 

﻿

22.1.

Successors and Assigns.

55 

﻿

22.2.

Accounting Terms.

55 

﻿

22.3.

Severability.

56 

﻿

22.4.

Construction, Etc.

56 

﻿

22.5.

Counterparts.

57 

﻿

22.6.

Governing Law.

57 

﻿

22.7.

Jurisdiction and Process; Waiver of Jury Trial.

57 

﻿

22.8.

Obligation to Make Payment in Euros or Dollars.

58 

﻿

22.9.

Fair Value Accounting.

59 

﻿

22.10.

FATCA Information.

59 

﻿

﻿

 

 

 

 

 

-ii-

 

 

--------------------------------------------------------------------------------

 

 

﻿

Schedule A—Defined Terms

Schedule B—

Schedule 5.4 —

Schedule 5.15—

Schedule 8.6—

Exhibit 1.1—Form of 1.54% Senior Note due April 12, 2024

Exhibit 1.2 —Form of Subsidiary Guaranty Agreement

Exhibit 4.4(a) —

Exhibit 4.4(b)—

﻿



 

--------------------------------------------------------------------------------

 

 

PUBLIC STORAGE

701 Western Avenue

Glendale, California 91201-2349

United States of America

﻿

1.54% Senior Notes due April 12, 2024

﻿

April 12, 2016

To Each of the Purchasers Listed in

Schedule B Hereto:

Ladies and Gentlemen:

PUBLIC STORAGE, a real estate investment trust formed under the laws of the
State of Maryland (together with any successor thereto that becomes a party
hereto pursuant to Section 10.2, the “Company”) agrees with each of the
Purchasers as follows:

1.



AUTHORIZATION OF NOTES;  GUARANTEES.

1.1.



Authorization of Notes.

The Company will authorize the issue and sale of €100,000,000 aggregate
principal amount of its 1.54% Senior Notes due April 12, 2024 (the “Notes,” such
term to include any amendment, restatement or other modification from time to
time pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13).  The Notes shall be substantially in the form
set out in Exhibit 1.1.  Certain capitalized and other terms used in this
Agreement are defined in Schedule A. References to a “Schedule” or an “Exhibit”
are, unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.  References to a “Section” are references to a Section of this
Agreement unless otherwise specified.

1.2.



Possible Future Guarantees.

The payment of the Notes and the performance by the Company of its obligations
under this Agreement may, from time to time, be guaranteed by Subsidiaries of
the Company (each being a “Subsidiary Guarantor”),  pursuant to a Subsidiary
Guaranty Agreement of such Subsidiary Guarantor (as amended from time to time).

﻿

﻿





 

 

--------------------------------------------------------------------------------

 

 

2.



SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule B at the purchase price of 100% of
the principal amount thereof.  The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

3.



CLOSING.

(a)The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, at 9:00 a.m., New York City time, at a closing (the “Closing”)
on April 12, 2016.  At the Closing the Company will deliver to each Purchaser
the Notes to be purchased by such Purchaser in the form of a single Note to be
purchased by such Purchaser (or such greater number of Notes in denominations of
at least €500,000 as such Purchaser may request) dated the date of the Closing
and registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company with the following
wiring instructions:

BENEFICIARY BANK:

Wells Fargo Bank, N.A.

ATTN:

Daniel Donnelly, Foreign Exchange

ADDRESS:

333 S. Grand Ave., Suite 888
Los Angeles, CA 90071

PHONE:

(213) 253-3366

BENEFICIARY BANK SWIFT CODE:

WFBIUS6WFFX

IBAN:

DE79500700100958748600

CORRESPONDENT BANK:

DEUTSCHE BANK AG - Frankfurt

CORRESPONDENT BANK SWIFT CODE:

DEUTDEFF

﻿

ALL FUNDS ARE FOR FINAL BENEFICIARY WELLS FARGO BANK

FOR FURTHER CREDIT TO PUBLIC STORAGE ACCOUNT 4648-059228

IN ALL CASES CLEARLY REFERENCE: PUBLIC STORAGE PRIVATE PLACEMENT

﻿

(b)If at the Closing the Company shall fail to tender such Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of any of the conditions specified in Section 4 not
having been fulfilled to such Purchaser’s satisfaction or such failure by the
Company to tender such Notes.



2

 

--------------------------------------------------------------------------------

 

 

4.



CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

4.1.



Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct when made and at the Closing.

4.2.



Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing.  Before and after giving effect to the issue and
sale of the Notes (and the application of the proceeds thereof as contemplated
by Section 5.14), no Default or Event of Default shall have occurred and be
continuing.

4.3.



Compliance Certificates.

(a)Officer’s Certificate.  The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b)Secretary’s Certificate.  The Company shall have delivered to such Purchaser
a certificate of the Secretary or another appropriate person, dated the date of
the Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s organizational documents as
then in effect.   

4.4.



Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing (a) from Morrison & Foerster
(UK) LLP, U.S. special counsel for the Company,  substantially in the form set
forth in Exhibit 4.4(a)  and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special
U.S. counsel in connection with such transactions substantially in the form set
forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

4.5.



Purchase Permitted By Applicable Law, Etc.

On the date of the Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is



3

 

--------------------------------------------------------------------------------

 

 

subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof.  If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

4.6.



Sale of Other Notes.

Contemporaneously with the Closing the Company shall issue to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule B.

4.7.



Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Notes.

4.8.



Payment of Special Counsel Fees.

Without limiting Section 15.1, the Company shall have paid on or before the
Closing the reasonable fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4 to the extent reflected in a
 statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.

4.9.



Changes in Corporate Structure.

The Company shall not have changed its jurisdiction of incorporation or
organization, as applicable, or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following December 31,  2015.

4.10.



Funding Instructions.

At least three Business Days prior to the date of the Closing, each Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company confirming the information specified in Section 3
including (a) the name and address of the transferee bank, (b) such transferee
bank’s ABA number/SWIFT code/IBAN and (c) the account name and number into which
the purchase price for the Notes is to be deposited.



4

 

--------------------------------------------------------------------------------

 

 

4.11.



Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.

5.



REPRESENTATIONS AND WARRANTIES.

As of the date of Closing, the Company represents and warrants to each Purchaser
that:

5.1.



Organization; Power and Authority.

The Company is a real estate investment trust duly organized and validly
existing under the laws of its jurisdiction of organization and, where
applicable, is duly qualified as a foreign corporation and, where applicable, is
in good standing in each jurisdiction in which such qualification or good
standing is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.    

5.2.



Authorization, Etc.

This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

5.3.



Disclosure.

This Agreement and the financial statements referenced in the first sentence of
Section 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company prior to March 23, 2016 in connection
with the transactions contemplated hereby (this Agreement, such financial
statements and such documents, certificates or other writings delivered to each
Purchaser prior to March 23, 2016 being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact



5

 

--------------------------------------------------------------------------------

 

 

necessary to make the statements therein not misleading in light of the
circumstances under which they were made.  Except as disclosed in the Disclosure
Documents, since December 31, 2015 there has been no change in the financial
condition, operations, business or properties of the Company or any Subsidiary
except changes that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. 

5.4.



Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a)Attached as Schedule 5.4 is the Group Structure Chart, with information
containing (except as noted therein) a complete and correct list of (i) the
Company’s Subsidiaries, showing, as to each Subsidiary, the name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its capital stock or similar equity interests outstanding owned by the Company
and each other Subsidiary, (ii) the Company’s Affiliates, other than
Subsidiaries, and (iii) the Company’s directors and senior officers.

(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and, where applicable,
non-assessable and are owned by the Company or another Subsidiary free and clear
of any Lien that is prohibited by this Agreement.

(c)Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and, where applicable, in good standing
under the laws of its jurisdiction of organization, and, where applicable, duly
qualified as a foreign corporation or other legal entity and, where applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

(d)No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

5.5.



Financial Statements; Material Liabilities.

The audited consolidated financial statements of the Company for each of its
fiscal years ended December 31,  2015,  2014, 2013, 2012 and 2011 (including in
each case the related schedules and notes), fairly present in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of such respective



6

 

--------------------------------------------------------------------------------

 

 

dates and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed in the Disclosure Documents.

5.6.



Compliance with Laws, Other Instruments, Etc.

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter, by-laws, shareholders
agreement or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Subsidiary.

5.7.



Governmental Authorizations, Etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes,
including, without limitation, any thereof required in connection with the
obtaining of Euros to make payments under this Agreement or the Notes.

5.8.



Litigation; Observance of Agreements, Statutes and Orders.

(a)There are no actions, suits, investigations or proceedings pending or, to the
best knowledge of the Company, threatened against or affecting the Company or
any Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b)Neither the Company nor any Subsidiary is (i) in violation of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
(ii) in violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including, without limitation, Environmental Laws, the
USA PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.



7

 

--------------------------------------------------------------------------------

 

 

5.9.



Taxes.

The Company and its Subsidiaries have filed all known income tax returns that
are required to have been filed in any jurisdiction, and have paid all taxes
shown to be due and payable on such returns and all other taxes and assessments
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which, individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP. 
The U.S. federal income tax liabilities of the Company and its Subsidiaries have
been finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended 2011.

5.10.



Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after such date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of any Lien prohibited by this Agreement, except for those
defects in title and Liens that, individually or in the aggregate would not have
a Material Adverse Effect.  All Material leases are valid and subsisting and are
in full force and effect in all material respects.

5.11.



Licenses, Permits, Etc.

The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of
others except for those conflicts that, individually or in the aggregate, would
not have a Material Adverse Effect.

5.12.



Compliance with ERISA; Non-U.S. Plans.

(a)The Company and each ERISA Affiliate have operated and administered each Plan
in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that would,
individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of



8

 

--------------------------------------------------------------------------------

 

 

the Code or to any such penalty or excise tax provisions under the Code or
federal law or section 4068 of ERISA or by the granting of a security interest
in connection with the amendment of a Plan, other than such liabilities or Liens
as would not be individually or in the aggregate Material.

(b)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $500,000 in the case of any
single Plan and by more than $500,000 in the aggregate for all Plans.   The
present value of the accrued benefit liabilities (whether or not vested) under
each Non-U.S. Plan that is funded, determined as of the end of the Company’s
most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities by more than $500,000.  The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in section
3 of ERISA.

(c)The Company and its ERISA Affiliates have not incurred (i) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (ii) any obligation in
connection with the termination of or withdrawal from any Non-U.S. Plan that
individually or in the aggregate are Material.

(d)The expected postretirement benefit obligation (determined as of the last day
of the Company’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.

(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

(f)All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply would not be reasonably expected to
have a Material Adverse Effect.  All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the



9

 

--------------------------------------------------------------------------------

 

 

Company and its Subsidiaries have been paid or accrued as required, except where
failure so to pay or accrue would not be reasonably expected to have a Material
Adverse Effect.

5.13.



Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy the Notes or any
similar securities from, or otherwise approached or negotiated in respect
thereof with, the Purchasers and not more than three other Institutional
Investors (of the type described in clauses (c) and (d) of the definition
thereof), each of which has been offered the Notes at a private sale for
investment.  Neither the Company nor anyone acting on its behalf has, with
respect to the Notes, engaged in any form of “general solicitation or general
advertising,” as defined under Rule 502(c) of the Securities Act.  The Company
has provided each Purchaser an opportunity to discuss with the
Company’s management the financial statements delivered pursuant to Section 5.5,
as well as the Company’s business, management, financial affairs and the terms
and conditions of the offering of the Notes.  Neither the Company nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of section 5 of
the Securities Act or to the registration requirements of any securities laws of
the jurisdiction of organization of the Company.    

5.14.



Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes hereunder for
general corporate purposes.  No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220).  Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets.  As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

5.15.



Existing Indebtedness.

(a)Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries (other
than Indebtedness owing from one member of the Group to another) as of December
31, 2015 (including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guaranties thereof), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Company or
its Subsidiaries.  Neither the Company nor any Subsidiary is in default and no
waiver of default is



10

 

--------------------------------------------------------------------------------

 

 

currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary and no event or condition exists
with respect to any Indebtedness of the Company or any Subsidiary the
outstanding principal amount of which exceeds $100,000,000 that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.

(b)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which would prohibit the issuance of the Notes or the
incurrence of the Indebtedness related thereto.

5.16.



Foreign Assets Control Regulations, Etc.

(a)None of the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, CISADA or any similar law or
regulation with respect to Iran or any other country, the Sudan Accountability
and Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (i), clause
(ii) or clause (iii),  a “Blocked Person”).  None of the Company nor any
Controlled Entity (i) has been notified that its name appears or may in the
future appear on a state list of Persons that engage in investment or other
commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions or (ii) is a target of sanctions that have been imposed by
the United Nations or the European Union.

(b)No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, (ii) for any purpose that would cause any Purchaser to be in
violation of any U.S. Economic Sanctions or (iii) otherwise in violation of U.S.
Economic Sanctions.

(c)None of the Company nor any Controlled Entity (i) has been found in violation
of, charged with, or convicted of, money laundering, drug trafficking,



11

 

--------------------------------------------------------------------------------

 

 

terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act, any U.S. Economic Sanctions, or any
other United States law or regulation governing such activities or under any
other similar laws of any other jurisdiction governing such activities
(collectively, “Anti-Money Laundering/Anti-Terrorism Laws”), (ii) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any Governmental Authority for possible violation of U.S. Economic Sanctions or
Anti-Money Laundering/Anti-Terrorism Laws, (iii) has been assessed civil
penalties under any Anti-Money Laundering/Anti-Terrorism Laws, or (iv) has had
any of its funds seized or forfeited in an action under any Anti-Money
Laundering/Anti-Terrorism Laws. The Company has established procedures and
controls which it reasonably believes are adequate (and otherwise comply with
applicable law) to ensure that the Company and each Controlled Entity is and
will continue to be in compliance with all applicable Anti-Money
Laundering/Anti-Terrorism Laws and U.S. Economic Sanctions.

(d)(1)None of the Company nor any Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the UK
Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the Company’s
actual knowledge after making due inquiry, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(iii) has been assessed civil or criminal penalties under any Anti-Corruption
Laws or (iv) has been or is the target of sanctions imposed by the United
Nations or the European Union;

(2)To the Company’s actual knowledge after making due inquiry, none of the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and

(3)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any illegal payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage in each case which would be in
violation of, or cause any Purchaser to be in violation of, any applicable
Anti-Corruption Laws.  The Company has established procedures and controls which
it reasonably believes are



12

 

--------------------------------------------------------------------------------

 

 

adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance with all
applicable U.S. Economic Sanctions, Anti-Money Laundering/Anti-Terrorism Laws
and Anti-Corruption Laws. 

5.17.



Status under Certain Statutes.

None of the Company nor any Subsidiary is subject to regulation under the United
States Investment Company Act of 1940, as amended, the United States Public
Utility Holding Company Act of 2005, as amended, the United States ICC
Termination Act of 1995, as amended, or the United States Federal Power Act, as
amended. 

5.18.



Ranking of Obligations

The Company’s payment obligations under this Agreement and the Notes will, upon
issuance of the Notes, rank at least pari passu, in right of payment without
preference or priority, with all other unsecured and unsubordinated Indebtedness
of the Company except for those obligations that are mandatorily preferred by
law.

6.



REPRESENTATIONS OF THE PURCHASERS.

6.1.



Purchase for Investment.

Each Purchaser severally represents that (i) it is an “accredited investor”
within the meaning of Regulation D of the Securities Act and is purchasing the
Notes for its own account or for one or more separate accounts maintained by
such Purchaser or for the account of one or more pension or trust funds and not
with a view to the distribution thereof, provided that the disposition of such
Purchaser’s or their property shall at all times be within such Purchaser’s or
their control and (ii) it has knowledge and experience in financial and business
matters and  is capable of evaluating the merits and risks of its investment in
the Notes and is able to bear the economic risk of holding the Notes for an
indefinite period of time.  Each Purchaser understands that the Notes have not
been registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes nor does it intend to do so and, in any
event, a Purchaser shall only reoffer or resell the Notes purchased by it in
accordance with any available exemption from the requirements of Section 5 of
the Securities Act, except as aforesaid.

6.2.



Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:





13

 

--------------------------------------------------------------------------------

 

 

(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or





14

 

--------------------------------------------------------------------------------

 

 

(e)the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)the Source is a governmental plan; or

(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

7.



INFORMATION AS TO COMPANY.

7.1.



Financial and Business Information.

The Company shall deliver to each holder of a Note that is an Institutional
Investor:

(a)Quarterly Reports -- within 60 days (or such shorter period as is the earlier
of (x) 15 days greater than the period applicable to the filing of the Company’s
Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under
the Principal Bank Facility or the date on which such corresponding financial
statements are delivered under the Principal Bank Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,

(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal period, and

(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such fiscal period,





15

 

--------------------------------------------------------------------------------

 

 

setting forth in each case in comparative form the figures for the corresponding
period in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the consolidated financial position of the companies being reported on
and their consolidated results of operations and consolidated cash flows,
subject to changes resulting from year-end adjustments,  provided that delivery
within the time period specified above of copies of the Company’s Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a);

(b)Annual Statements -- within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under
the Principal Bank Facility or the date on which such corresponding financial
statements are delivered under the Principal Bank Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of

(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Form 10-K
for such fiscal year (together with the Company’s annual report to shareholders,
if any, prepared pursuant to Rule 14a-3 under the Securities Exchange Act of
1934) prepared in accordance with the requirements therefor and filed with the
SEC, shall be deemed to satisfy the requirements of this Section 7.1(b);

(c)SEC and Other Reports -- promptly upon their becoming available, one copy of
(i) each financial statement, report, circular, notice or proxy statement or
similar document sent by the Company or any Subsidiary to its principal lending
banks as a whole (excluding information sent to such banks in the ordinary
course of administration of a bank facility, such as information relating to
pricing and borrowing availability,  or to its public securities holders
generally, and (ii) each regular or periodic



16

 

--------------------------------------------------------------------------------

 

 

report, each registration statement that shall have become effective (without
exhibits except as expressly requested by such holder), and each final
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the SEC;

(d)Notice of Default or Event of Default -- promptly and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default, a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e)Employee Benefits Matters -- promptly and in any event within five days after
a Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or

(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or

(iv)receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans;

(f)Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of a Note.



17

 

--------------------------------------------------------------------------------

 

 

7.2.



Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or (b) shall be accompanied by a certificate of a Senior
Financial Officer:

(a)Covenant Compliance —  setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10.3 through Section 10.8,
inclusive, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations), and reasonably detailed calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence, together with a reconciliation of such
financial statements with Frozen Accounting Principles (if Frozen Accounting
Principles are being applied at such time) showing, in reasonable detail, the
effect of the application of Frozen Accounting Principles.  With respect to
Section 10.3 through Section 10.8 (inclusive), in the event that the Company or
any Subsidiary has made an election to measure any related financial liability
using fair value (which election is being disregarded for purposes of
determining compliance with any requirement of Section 10.3 through Section 10.8
(inclusive) of this Agreement pursuant to Section 22.9) as to the period covered
by any such financial statement, such Senior Financial Officer’s certificate as
to such period shall include a reconciliation from GAAP with respect to such
election; and 

(b)Event of Default — certifying that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.

7.3.



Visitation.

The Company shall permit the representatives of each holder of Notes (other than
a Competitor) that is an Institutional Investor:

(a)No Default — if no Default or Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Company and during normal
business hours twice in any calendar year, to visit the principal executive
office of the Company, to discuss the affairs, finances and accounts of the
Company and its Subsidiaries with the Company’s officers, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the



18

 

--------------------------------------------------------------------------------

 

 

Company and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

(b)Default — if a Default or Event of Default then exists, at the expense of the
Company to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and the Company’s independent public accountants (and by this provision the
Company authorizes said accountants to discuss the affairs, finances and
accounts of the Company and its Subsidiaries), all at such times and as often as
may be requested.

7.4.



Electronic Delivery.

Financial statements, opinions of independent certified public accountants,
other information and Officer’s Certificates that are required to be delivered
by the Company pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be
deemed to have been delivered if the Company satisfies any of the following
requirements with respect thereto:

(a)such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
and any other information required under Section 7.1(c) are delivered to each
holder of a Note by e-mail at the e-mail address set forth in such holder’s
Schedule B information or as communicated from time to time in a separate
writing delivered to the Company; or

(b)such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 and any other information required under Section 7.1(c)
are either publicly filed in electronic format with the SEC or timely posted by
or on behalf of the Company on IntraLinks or on any other similar website to
which each holder of Notes has free access or are made available via its
website, which is currently located at https://www.publicstorage.com as of the
date of this Agreement;

provided however, that in the case of clause (b), the Company shall have given
each holder of a Note prior written notice, which may be by e-mail or in
accordance with Section 18, of such posting or availability in connection with
each delivery, provided further, that upon request of any holder to receive
paper copies of such forms, financial statements, other information and
Officer’s Certificates or to receive them by e-mail, the Company will promptly
e-mail them or deliver such paper copies, as the case may be, to such holder.

7.5.



Limitation on Disclosure Obligation.

Neither the Company nor any Subsidiary shall be required to disclose the
following information pursuant to Section 7.1(c), 7.1(f) or 7.3:





19

 

--------------------------------------------------------------------------------

 

 

(a)information that the Company or any Subsidiary determines after consultation
with counsel qualified to advise on such matters that, notwithstanding the
confidentiality requirements of Section 20, it would be prohibited from
disclosing by applicable law or regulations without making public disclosure
thereof; or

(b)information that, notwithstanding the confidentiality requirements of Section
20, the Company or any Subsidiary is prohibited from disclosing by the terms of
an obligation of confidentiality contained in any agreement with any
non-Affiliate binding upon the Company or any Subsidiary and not entered into in
contemplation of this clause (b), provided that the Company or such relevant
Subsidiary shall use commercially reasonable efforts to obtain consent from the
party in whose favor the obligation of confidentiality was made to permit the
disclosure of the relevant information and provided further that the Company or
such relevant Subsidiary has received a written opinion of counsel (which may be
an internal counsel) confirming that disclosure of such information without
consent from such other contractual party would constitute a breach of such
agreement.

Promptly after a request therefor from any holder of Notes that is an
Institutional Investor, the Company will provide such holder with a written
opinion of counsel (which may be addressed to the Company and which may be of an
internal counsel) relied upon as to any requested information that the Company
is prohibited from disclosing to such holder under circumstances described in
this Section 7.5.

Under no circumstances shall the Company or any Subsidiary be required to
disclose any information whatsoever under the terms of this Agreement to any
Person that is a Competitor.

8.



PAYMENT AND PREPAYMENT OF THE NOTES.

8.1.



Maturity; Required Prepayments.

As provided therein, the entire unpaid principal balance of the Notes shall be
due and payable on the stated maturity date of the Notes.

8.2.



Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than 5% of the aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid,
and the Make-Whole Amount (if any), plus any applicable Net Loss on any Swapped
Note (if any) and in each case less any applicable Net Gain (if any) determined
for the prepayment date with respect to such principal amount.  The Company will
give each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 10 days and not more than 60 days prior to the date
fixed for such prepayment unless the Company and the Required Holders agree to
another time period pursuant to Section 17.  Each such notice shall specify such
date (which shall be a Business Day), the aggregate principal amount of the



20

 

--------------------------------------------------------------------------------

 

 

Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount (if any) for each applicable Note
due in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such
computation.  Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

8.3.



Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.2, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes  at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment. 

8.4.



Maturity; Surrender, Etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any, plus any applicable Net Loss on any
Swapped Note, less any applicable Net Gain.  From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, plus any applicable
Net Loss on any Swapped Note, less any applicable Net Gain as aforesaid,
interest on such principal amount shall cease to accrue.  Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

8.5.



Purchase of Notes.

The Company will not and will not permit any Affiliate which it directly or
indirectly controls to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or (b)
pursuant to an offer to purchase made by the Company or an Affiliate which it
directly or indirectly controls pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions, which offer shall remain
outstanding for a reasonable period of time (not to be less than 15 days);
provided, that any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer.  If the holders of more than 50% of the principal amount of the Notes
then outstanding accept any such offer made pursuant to the foregoing subpart
(b), the Company shall promptly notify the remaining holders of such fact and
the expiration date for the acceptance by holders of Notes of such offer shall
be extended by the number of days necessary to give each such remaining holder
at least 5 Business Days from its receipt of



21

 

--------------------------------------------------------------------------------

 

 

such notice to accept such offer.  A failure by a holder of Notes to respond to
an offer to purchase made pursuant to subpart (b) of this Section 8.5 shall be
deemed to constitute a rejection of such offer by such holder. The Company will
promptly cancel all Notes acquired by it or any Affiliate which it directly or
indirectly controls pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

8.6.



Make-Whole Amount.

(a)The term “Make-Whole Amount” means, with respect to any Non-Swapped Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Non-Swapped Note
over the amount of such Called Principal, provided that the Make-Whole Amount
may not in any event be less than zero.  For the purposes of determining the
Make-Whole Amount with respect to any Note, the following terms have the
following meanings:

“Called Principal” means, with respect to any Non-Swapped Note, the principal of
such Non-Swapped Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Non-Swapped Notes is
payable) equal to the Reinvestment Yield with respect to such Called Principal.

“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably selected by the Required Holders.

“Reinvestment Yield”  means, with respect to the Called Principal of any
Non-Swapped Note, the sum of (x) 0.50% (50 basis points) plus (y) the yield to
maturity implied by (i) the ask-side yields reported, as of 10:00 a.m. (New York
time) on the second Business Day preceding the Settlement Date with respect to
such Called Principal, on the display designated “Page PXGE” on Bloomberg
Financial Markets (or, if Bloomberg Financial Markets shall cease to report such
yields on Page PXGE or shall, in the reasonable opinion of the Required Holders,
cease to be a customary source of information for calculating yield-maintenance
amounts on privately placed notes, then such alternative source of such
information as reasonably selected by the Required Holders) for the actively
traded benchmark German Bunds having a maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date, or if such yields are
not reported as of such time or the yields reported shall not be ascertainable,
(ii) the average of the ask-side yields for such securities as



22

 

--------------------------------------------------------------------------------

 

 

determined by Recognized German Bund Market Makers.  Such implied yield will be
determined, if necessary, by (a) converting quotations to bond-equivalent yields
in accordance with accepted financial practice and (b) interpolating linearly
between (1) the actively traded benchmark German Bunds with the maturity closest
to and greater than the Remaining Average Life of such Called Principal and (2)
the actively traded benchmark German Bunds with the maturity closest to and less
than the Remaining Average Life of such Called Principal.

“Remaining Average Life”  means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Non-Swapped Notes,
then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Settlement Date pursuant to Section 8.2 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any
Non-Swapped Note, the date on which such Called Principal is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.

(b)The term “Make-Whole Amount” means, with respect to any Swapped Note, an
amount equal to the excess, if any, of the Swapped Note Discounted Value of the
Swapped Note Remaining Scheduled Swap Payments with respect to the Swapped Note
Called Notional Amount related to a Swapped Note over such Swapped Note Called
Notional Amount; provided that the Make-Whole Amount may in no event be less
than zero.  All payments of Make-Whole Amount shall be made in Dollars.  For the
purposes of determining the Make-Whole Amount (and for the purposes of
determining any Net Loss, Net Gain or Swap Breakage Amount in accordance with
Section 8.10 below), the following terms have the following meanings:

“Initial Swap Agreement” has the meaning in the definition of “Original Swap
Agreement” below.

 “New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars



23

 

--------------------------------------------------------------------------------

 

 

and which is entered into in full or partial replacement of an Original Swap
Agreement as a result of such Original Swap Agreement having terminated for any
reason other than an actual or reasonably anticipated non-scheduled prepayment
or repayment of such Swapped Note prior to its scheduled maturity.  The terms of
a New Swap Agreement with respect to any Swapped Note do not have to be
identical to those of the Original Swap Agreement with respect to such Swapped
Note.  Any holder of a Swapped Note that enters into a New Swap Agreement shall
within a reasonable time thereafter deliver to the Company an updated Schedule
8.6 which shall become a part of this Agreement.

“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis following
ordinary commercial practice by the original purchaser of such Swapped Note (or
any affiliate thereof) in connection with the purchase of such Swapped Note and
relates to the scheduled payments by the Company of interest and principal on
such Swapped Note, under which the holder of such Swapped Note is to receive
payments from the counterparty thereunder in Dollars and which is more
particularly described on Schedule 8.6 hereto (a “Swap Description”) delivered
to the Company prior to the issuance of such Swapped Note or as otherwise
provided herein, (y) any Initial Swap Agreement that has been assumed or novated
to (without any waiver, amendment, deletion or replacement of any material
economic term or provision thereof) a holder of a Swapped Note in connection
with a transfer of such Swapped Note and (z) any Replacement Swap Agreement; and
a “Replacement Swap Agreement” means, with respect to any Swapped Note, a
cross-currency swap agreement and annexes and schedules thereto with payment
terms and provisions (other than a reduction in notional amount, if applicable)
identical to those of the Initial Swap Agreement with respect to such Swapped
Note that is entered into on an arm's length basis following ordinary commercial
practice by the holder of such Swapped Note in full or partial replacement (by
amendment, modification or otherwise) of such Initial Swap Agreement (or any
subsequent Replacement Swap Agreement) in a notional amount not exceeding the
outstanding principal amount of such Swapped Note covered by the Initial Swap
Agreement or Replacement Swap Agreement, as the case may be, that is being
replaced by such Replacement Swap Agreement following a non-scheduled prepayment
or a repayment of such Swapped Note prior to its scheduled maturity. Any holder
of a Swapped Note that enters into, assumes or terminates an Initial Swap
Agreement or Replacement Swap Agreement shall within a reasonable period of time
thereafter deliver to the Company an updated Schedule 8.6 which shall become a
part of this Agreement.

“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.

“Swapped Note” means any Note that (a) as of the date of the Closing is subject
to an Initial Swap Agreement and (b) at all times is subject to a Swap



24

 

--------------------------------------------------------------------------------

 

 

Agreement the principal economic terms of which are as set forth in a Swap
Description included in Schedule 8.6 hereto delivered to the Company on or about
the date of Closing (in the case of an Original Swap Agreement) or within a
reasonable period of time (but in no event longer than 14 days) after the date
of its execution (in the case of a New Swap Agreement).  A “Swapped Note” shall
no longer be deemed a “Swapped Note” at such time as the related Swap Agreement
ceases to be in force in respect thereof.

“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due from the swap
counterparty to the holder of such Swapped Note under the terms of the Swap
Agreement to which such holder is a party, attributable to and in exchange for
such Swapped Note Called Principal and assuming that such Swapped Note Called
Principal is paid on its scheduled maturity date provided that if such Swap
Agreement is not an Initial Swap Agreement, then the “Swapped Note Called
Notional Amount” in respect of such Swapped Note shall not exceed the amount in
Dollars which would have been due to the holder of such Swapped Note under the
terms of the Initial Swap Agreement to which such holder was a party (or if such
holder was never party to an Initial Swap Agreement, then the last Initial Swap
Agreement to which the most recent predecessor in interest to such holder as a
holder of such Swapped Note was a party), attributable to and in exchange for
such Swapped Note Called Principal and assuming that such Swapped Note Called
Principal is paid on its scheduled maturity date.

“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid or purchased pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to Section
8.2 or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires, the amount obtained by discounting all
Swapped Note Remaining Scheduled Swap Payments corresponding to the Swapped Note
Called Notional Amount of such Swapped Note from their respective scheduled due
dates to the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
such Swapped Note is payable) equal to the Swapped Note Reinvestment Yield with
respect to such Swapped Note Called Notional Amount.

“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, the sum of (x) 0.50% (50 basis points) plus
(y) the ask-side yield to maturity implied by (i) the



25

 

--------------------------------------------------------------------------------

 

 

yields reported as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount, on the display designated as “Page PX1”  (or such other
display as may replace Page PX1) on Bloomberg Financial Markets for the most
recently issued actively traded on the run U.S. Treasury securities having a
maturity equal to the Swapped Note Remaining Average Life of such Swapped Note
Called Notional Amount as of such Swapped Note Settlement Date or (ii) if such
ask-side yields are not reported as of such time or the yields reported as of
such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount, in U.S. Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for applicable on the run U.S. Treasury securities having
a constant maturity equal to the Swapped Note Remaining Average Life of such
Swapped Note Called Notional Amount as of such Swapped Note Settlement Date.  In
the case of each determination under clause (i) or clause (ii), as the case may
be, of this definition, such implied yield will be determined, if necessary, by
(A) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (B) interpolating linearly
between (1) the applicable on the run U.S. Treasury security with the maturity
closest to and greater than such Swapped Note Remaining Average Life and (2) the
applicable on the run U.S. Treasury security with the maturity closest to and
less than such Swapped Note Remaining Average Life.  The Swapped Note
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Swapped Note.

“Swapped Note Remaining Average Life”  means, with respect to any Swapped Note
Called Notional Amount, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (i) such Swapped Note Called Notional
Amount into (ii) the sum of the product obtained by multiplying (a) the
principal component of each Swapped Note Remaining Scheduled Swap Payment with
respect to such Swapped Note Called Notional Amount by (b) the number of years
(calculated to the nearest one-twelfth year) that will elapse between the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount and the scheduled due date of such Swapped Note Remaining Scheduled Swap
Payments.

“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Agreement to which such holder is a party which correspond to all payments of
the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and the interest on such Swapped Note Called
Principal (other than the portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the



26

 

--------------------------------------------------------------------------------

 

 

Swapped Note Called Principal to the Swapped Note Settlement Date) that would be
due after the Swapped Note Settlement Date in respect of such Swapped Note
Called Notional Amount assuming that no payment of such Swapped Note Called
Principal is made prior to its originally scheduled payment date, provided that
if such Swapped Note Settlement Date is not a date on which an interest payment
is due to be made under the terms of such Swapped Note, then the amount of the
next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Swapped Note Settlement Date and required to be paid on
such Swapped Note Settlement Date pursuant to Section 8 or 12.1.

“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Principal of any Swapped Note, the date on which such Swapped Note Called
Principal is to be prepaid pursuant to Section 8.2 or has become or is declared
to be immediately due and payable pursuant to Section 12.1, as the context
requires.

8.7.



Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding, (x)
subject to clause (y), any payment of interest on any Note that is due on a date
that is not a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; and (y) any payment of principal
of or Make-Whole Amount or Net Loss on any Note (including principal due on the
Maturity Date of such Note) that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

8.8.



OFAC Sanctions.

(a)Within five Business Days after the Company’s receipt of notice from any
Affected Noteholder that a Noteholder Sanctions Violation has occurred with
respect to such Affected Noteholder as a result of any OFAC Event, which notice
shall (i) refer specifically to this Section 8.8 and describe in reasonable
detail such Noteholder Sanctions Violation and such OFAC Event and (ii) be
accompanied by an opinion of nationally recognized independent counsel in the
appropriate jurisdiction to the effect that a Noteholder Sanctions Violation
shall have occurred with respect to such Affected Noteholder, the Company shall
by written notice (a “Sanctions Prepayment Notice”) delivered to such Affected
Noteholder offer to prepay on a Business Day not less than 30 days and not more
than 60 days after the date of such Sanctions Prepayment Notice (the “Sanctions
Prepayment Date”) the Notes of such Affected Noteholder, at 100% of the
principal amount of such Notes at par (together with the Net Loss due in
relation to any Swapped Notes, if any, less in each case any Net Gain,
but without any make-whole, premium, penalty or Make-Whole Amount whatsoever or
however described), together with interest accrued thereon to the Sanctions
Prepayment Date, and specify the Sanctions Prepayment Response Date (as defined
below).  Such Affected Noteholder shall notify the Company of such Affected
Noteholder’s acceptance or rejection of such



27

 

--------------------------------------------------------------------------------

 

 

offer by giving written notice of such acceptance or rejection to the Company on
a date at least ten Business Days prior to the Sanctions Prepayment Date (such
date ten Business Days prior to the Sanctions Prepayment Date being the
“Sanctions Prepayment Response Date”).  If such Affected Noteholder has accepted
the Company’s prepayment offer in accordance with this Section 8.8, on the
Sanctions Prepayment Date, the entire unpaid principal amount of the Notes held
by such holder of Notes which has accepted such prepayment offer, together with
interest accrued to the Sanctions Prepayment Date (together with the Net Loss
due in relation to any Swapped Notes, if any, less in each case any Net Gain,
but without any make-whole, premium, penalty or Make-Whole Amount whatsoever or
howsoever described), shall become due and payable.  The failure by such
Affected Noteholder to respond to such offer in writing on or before the
Sanctions Prepayment Response Date shall be deemed to be a rejection of such
offer.  Under no circumstances shall any Affected Noteholder who has rejected
(or who has been deemed to have rejected) any such offer have any right to claim
a Default or Event of Default relating to the OFAC Event relating to such offer.

(b)No prepayment of any Note shall be permitted pursuant to this Section 8.8 as
a result of any OFAC Event if a Prohibited Subsequent Action shall have occurred
with respect to such OFAC Event.

(c)Promptly, and in any event within five (5) Business Days, after the Company’s
receipt of notice from any Affected Noteholder that a Noteholder Sanctions
Violation shall have occurred with respect to such Affected Noteholder as a
result of any OFAC Event, the Company shall forward a copy of such notice to
each holder of Notes.

(d)Notwithstanding anything to the contrary contained in this Section 8.8, if an
OFAC Event has occurred but (i) the Company and/or its Controlled Entities have
taken such action(s) in relation to their activities so as to remedy any
violation of Section 10.9(b)(ii) (as applicable) prior to the applicable
Sanctions Prepayment Date (such that such Affected Noteholder(s) shall not be in
violation of any law or regulation applicable to such Affected Noteholder or
subject to sanctions under CISADA or any similar law or regulation with respect
to Iran or any other country that is subject to U.S. Economic Sanctions), then
the Company shall not be obliged to prepay such Affected Notes in relation to
such OFAC Event which is no longer continuing.  If the Company and/or its
Controlled Entities shall undertake any actions to remedy any such OFAC Event,
the Company shall keep the holders reasonably and timely informed of such
actions and the results thereof.

(e)Notwithstanding the provisions of Section 8.8(a), if any Affected Noteholder
that has given written notice to the Company of its acceptance of the Company’s
prepayment offer in accordance with this Section 8.8 also gives notice to the
Company prior to the relevant Sanctions Prepayment Date that it has determined
(in its sole discretion) that it requires clearance from any United States
Governmental Authority in order to receive a prepayment pursuant to this Section
8.8, the principal amount of the Affected Noteholder’s Notes, together with
interest accrued thereon to the date of prepayment, shall become due and payable
on the later of (i) such Sanctions Prepayment Date and (ii) the date that is 10
Business Days after such Affected Noteholder gives



28

 

--------------------------------------------------------------------------------

 

 

notice to the Company that it is entitled to receive a prepayment pursuant to
this Section 8.8, and in any event, any such delay in accordance with the
foregoing clause (e)(ii) shall not be deemed to give rise to any Default or
Event of Default.

(f)The Company shall promptly, and in any event within 10 Business Days, give
written notice to the holders after the Company or any Controlled Entity having
been notified that (i) its name appears on any list that is adopted by any state
Governmental Authority within the United States of America pertaining to Persons
that engage in investment or other commercial activities in Iran or any other
country that is a target of economic sanctions imposed under U.S. Economic
Sanctions or (ii) it is in violation of, or is subject to the imposition of
sanctions under, any U.S. Economic Sanctions, in each case which notice shall
describe the facts and circumstances thereof and set forth the action, if any,
that the Company or a Controlled Entity proposes to take with respect thereto.

8.9.



Change of Control Prepayment Offer. 

(a)A “Change of Control Prepayment Event” occurs if: (x)  a Change of Control
occurs or any condition in the nature of a Change of Control exists and,
as  a  consequence  thereof, the Company or any Subsidiary has become obligated
to purchase, repay or redeem a Material Amount of Applicable Long-Term
Financing(s) before its (or their) regular maturity or mandatory redemption date
or before its (or their) regularly scheduled dates of payment or redemption; (y)
a Change of Control occurs or any condition in the nature of a Change of Control
exists under the Principal Bank Facility and a Material Amount of any
Indebtedness thereunder has been declared, or has become, due and
payable  before  its stated maturity or before its regularly scheduled dates of
payment, or (z) within the period of 90 days from and including the date on
which a Change of Control occurs (or such longer period as the rating of any
Rated Securities or Issuer Credit Rating shall be under publicly announced
consideration by any Rating Agency), either (i) there are Rated Securities or an
Issuer Credit Rating outstanding at the time of such Change of Control and a
Rating Downgrade in respect of that Change of Control occurs or (ii) at such
time there are no Rated Securities nor Issuer Credit Rating and the Company
fails to obtain (whether by failing to seek a rating or otherwise) either a
rating of the Notes or any other unsecured and unsubordinated Indebtedness of
the Company having an initial maturity of five years or more (and which does not
have the benefit of a guarantee from any Person other than any such Person that
at such time also so guarantees the obligations of the Company under this
Agreement and the Notes) or an Issuer Credit Rating from a Rating Agency, in
either case, of at least Investment Grade (a “Negative Rating Event”), in each
case after giving pro forma effect to the transaction giving rise to such Change
of Control (that Change of Control and the related Rating Downgrade or, as the
case may be, Negative Rating Event, together (but not individually) constituting
the Change of Control Prepayment Event).

(b)Promptly upon becoming aware that a Change of Control has occurred, and in
any event not later than 10 Business Days after becoming aware of the Change of
Control, the Company shall give written notice of such fact to all holders of
the Notes. Promptly upon becoming aware that a Change of Control Prepayment
Event



29

 

--------------------------------------------------------------------------------

 

 

has occurred, and not later than five Business Days after becoming aware of the
Change of Control Prepayment Event, the Company shall give written notice (the
“Company Notice”) of such fact to all holders of the Notes. The Company Notice
shall (i) describe the facts and circumstances of such Change of Control
Prepayment Event in reasonable detail, (ii) refer to this Section 8.9 and the
rights of the holders hereunder and (iii) contain an offer by the Company to
prepay the entire unpaid principal amount of Notes held by each holder at 100%
of the principal amount of such Notes at par (together with the Net Loss due in
relation to any Swapped Notes, if any, less in each case any Net Gain, but
without any make-whole, premium, penalty or Make-Whole Amount whatsoever or
howsoever described), together with interest accrued thereon to the prepayment
date selected by the Company, which prepayment shall be on a date specified in
the Company Notice, which date shall be a Business Day not less than 30 days and
not more than 60 days after such Company Notice is given should any agreement to
the contrary not be reached among the Company and each of the holders of the
Notes.

(c)On the prepayment date specified in the Company Notice, the entire unpaid
principal amount of the Notes held by each holder of Notes which has accepted
such prepayment offer, together with interest accrued thereon to the prepayment
date (together with the Net Loss due in relation to any Swapped Notes, if any,
less in each case any Net Gain, but without any make-whole, premium, penalty or
Make-Whole Amount whatsoever or howsoever described), shall become due and
payable. The failure by a holder of a Note to respond to such prepayment offer
shall be deemed to constitute a rejection of such offer.

(d)For purposes of this Section 8.9:

(i)“Applicable Long-Term Financing” means, at any time, (x) any series of
Preferred Stock of the Company or any of its Subsidiaries, or any series of
unsecured Indebtedness (excluding, as an abundance of caution, Non-Recourse
Indebtedness) of the Company or any of its Subsidiaries consisting of public or
private bonds or notes, or a term financing (other than under the Principal Bank
Facility), in each case with an original aggregate liquidation preference amount
or an original aggregate principal amount, as applicable, of at least
$100,000,000 (or its equivalent in the relevant currency of payment) and, in
each case, an original final mandatory redemption date or an original final
maturity date of at least five years, (y) a bridge loan (other than under the
Principal Bank Facility) with an original aggregate principal amount of at least
$100,000,000 (or its equivalent in the relevant currency of payment) and an
original final maturity date of at least 364 days.

(ii)a “Change of Control”  means (a) during any period of 12 consecutive months
ending after the date of this Agreement, individuals who at the beginning of any
such 12-month period constituted the Board of Trustees of the Company (together
with any new trustees whose election by such Board or whose nomination for
election by the shareholders of the Company was approved by a vote of a majority
of the trustees then still in office who were either trustees at the beginning
of such period or whose election or nomination for election was previously so
approved)



30

 

--------------------------------------------------------------------------------

 

 

cease for any reason to constitute a majority of the Board of Trustees of the
Company then in office; or (b) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act) other than any Excluded
Shareholder, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the then outstanding voting stock of the Company;

(iii)“Investment Grade” means a rating of BBB- by Standard & Poor’s Rating
Services, Baa3 by Moody’s Investors Service, Inc. or BBB- by Fitch, Inc. (as
applicable), or their respective equivalents for those Rating Agencies or any
others for the time being, or better;

(iv)“Issuer Credit Rating” means an issuer-level corporate credit rating or an
issuer rating (or the equivalent of either such rating) (but, for the avoidance
of doubt, not including a preferred stock issuer rating), from a Rating Agency;

(v)“Material Amount” means an amount equal to or exceeding the  greater of  (a)
$100,000,000 (or  its equivalent  in  the relevant currency  of
payment)  and  (b)  20% of an amount equal to the sum of Total Indebtedness plus
the aggregate liquidation preference amount of all Preferred Stock of the
Company or any of its Subsidiaries (exclusive of any such Preferred Stock held
by the Company or any of its Subsidiaries) at such time.

(vi)“Rated Securities” means the Notes, if at any time and for so long as they
shall have a rating from a Rating Agency, and otherwise any other unsecured and
unsubordinated Indebtedness of the Company (which does not have the benefit of a
Guaranty from any Person other than any such Person that at such time also so
guarantees the obligations of the Company under this Agreement and the Notes)
which has an initial maturity of at least the lesser of five years or the
remaining period to maturity of the last maturing Notes then outstanding and is
rated by a Rating Agency (provided, however, that Rated Securities shall not
include any preferred stock);

(vii)“Rating Agency” means either Standard & Poor’s Rating Services, Moody’s
Investors Service, Inc. or Fitch, Inc., or any of their respective rating agency
subsidiaries and their successors; and

(viii)“Rating Downgrade” shall be deemed to have occurred in respect of a Change
of Control if (a) the rating(s) assigned to the Rated Securities (whether
provided at the invitation of the Company or of its own volition) or (b) the
Issuer Credit Rating, in either case, which is/are current immediately before
the time the Change of Control occurs, (i) if Investment Grade, is/are either
lowered by the relevant number of Rating Agencies to below Investment Grade or
withdrawn and not replaced by an Investment Grade rating of the relevant number
of Rating Agencies or (ii) if below Investment Grade, is/are not replaced by an
Investment Grade rating of the relevant



31

 

--------------------------------------------------------------------------------

 

 

number of Rating Agencies (and for purposes of this paragraph (d)(viii), the
“relevant number” shall be two or more, if such Rated Securities are rated or
the Issuer Credit Rating is outstanding, by three or more Rating Agencies and
one or more if such Rated Securities are rated, or such Issuer Credit Rating is
provided, by less than three Rating Agencies).

(e)For purposes of clause (a)(z) of this Section 8.9 only, a Change of Control
shall not be deemed to have occurred by reason of a new Holding Company
acquiring the entire issued share capital of the Company if:

(i)such acquisition is for the purposes of solvent re-organization or
re-construction of or within the Group;

(ii)the details of the new Holding Company and the proposed reorganization or
reconstruction have been provided to the holders of the Notes; and

(iii)such new Holding Company is organized in a Permitted Jurisdiction and its
shares are directly or indirectly owned by substantially the same shareholders
(and in substantially the same percentages) as those who owned the Company
immediately before the acquisition of the Company.

8.10.



Swap Breakage.

(a)(i)In the event that any Swapped Note is prepaid, repaid or purchased
pursuant to Section 8.2,  8.5, 8.8 or 8.9 or has been or is declared to be
immediately due and payable pursuant to Section 12.1 (a “Swap Termination
Event”), the holder of such Swapped Note, acting in its discretion exercised in
good faith, may terminate that portion of the applicable Swap Agreement relating
to the principal amount so prepaid, repaid, purchased or accelerated.  In the
event that a Swap Termination Event occurs with respect to a Swapped Note and
the holder of such Swapped Note does not terminate the applicable portion of the
applicable Swap Agreement, then, (i) if a termination of the applicable portion
of the applicable Swap Agreement would have resulted in a Net Gain, any amount
of Net Gain that would have been applied against the Make-Whole Amount, if any,
or any principal and interest owed by the Company had such applicable portion of
such Swap Agreement been terminated, shall be applied against the Make-Whole
Amount, if any, or any principal and interest then due and owing to the holder
of such Swapped Note, pursuant to the methodology set forth below, or (ii) if a
termination of the applicable portion of the applicable Swap Agreement would
have resulted in a Net Loss on any related Swapped Note, any amount of Net Loss
that would have been reimbursed to the holder of such Swapped Note had such
applicable portion of such Swap Agreement been terminated, shall be reimbursed
to the holder of such Swapped Note, pursuant to the methodology set forth below.

(ii)In the event that any scheduled amortization date, the maturity date or any
interest payment date in respect of any Swapped Note is modified, amended or
extended, then the holder of such Swapped Note shall (x) negotiate in good
faith, along with the Company, with the counterparty in respect of such holder’s
applicable Swap



32

 

--------------------------------------------------------------------------------

 

 

Agreement to reschedule the applicable payment dates under such Swap Agreement,
or enter into a New Swap Agreement, reflecting such new dates (and, in each
case, the Company hereby agrees to pay any breakage costs, amendment fees and
any other costs and expenses incurred by such holder in connection therewith,
less any amounts received by such holder from the counterparty in connection
therewith) or (y) if such holder is not able to amend such Swap Agreement or
enter into a New Swap Agreement, in each case on terms acceptable to such
holder, then the holder of such Swapped Note, acting in its sole discretion in
good faith, may terminate such Swap Agreement.

Any termination of any applicable Swap Agreement (or any part thereof) pursuant
to subparagraphs (a)(i) or (a)(ii) above shall herein be referred to as a “Swap
Early Termination”.

(b)Upon the occurrence of any Swap Early Termination (i) any resulting Net Loss
in connection therewith shall be reimbursed to the holder of such Swapped Note
by the Company in Dollars upon any such prepayment, repayment or acceleration of
such Swapped Note and (ii) any resulting Net Gain in connection therewith shall
be deducted from the Make-Whole Amount, if any, to be paid to the holder of such
Swapped Note by the Company upon any such prepayment, repayment or acceleration
of such Swapped Note and the remaining balance, if any, of such resulting Net
Gain shall be applied against all other amounts then due and owing to the holder
of such Swapped Note after converting such amount into Dollars at the then
current Dollar/Euro exchange rate,  provided that none of the Make-Whole
Amount  nor any other amount due and owing by the Company as a result of such
prepayment, repayment or acceleration, as applicable, in respect of such Swapped
Note may in any event be less than zero.  Each holder of a Swapped Note shall be
responsible for calculating its own Swap Breakage Amount, Net Loss and Net Gain
in Dollars upon the prepayment, repayment or acceleration of all or any portion
of such Swapped Note or upon such Swap Early Termination, as the case may be,
and such calculation as reported to the Company in reasonable detail shall be
binding on the Company absent demonstrable error.

(c)As used in this Agreement: “Net Loss” means the amount, if any, by which the
aggregate of the Swapped Note Called Notional Amount and the Swapped Note Called
Notional Accrued Interest Amount exceeds the sum of (x) the aggregate of the
Swapped Note Called Principal and the Swapped Note Called Accrued Interest
Amount plus (or minus in the case of an amount paid or deemed to be paid) (y)
the Swap Breakage Amount received or deemed to be received (or paid) by the
holder of such Swapped Note pursuant to this Section 8.10; and “Net Gain” means
the amount, if any, by which the total of the Swapped Note Called Notional
Amount and the Swapped Note Called Notional Accrued Interest Amount is exceeded
by the sum of (x) the total of the Swapped Note Called Principal and the Swapped
Note Called Accrued Interest Amount plus (or minus in the case of an amount paid
or deemed to be paid) (y) the Swap Breakage Amount received or deemed to be
received (or paid) or deemed to be paid by such holder pursuant to this Section
8.10.  For purposes of any determination of any “Net Loss” or “Net Gain,” the
Swapped Note Called Principal and the Swapped Note Called Accrued Interest
Amount shall be determined by the holder of the affected Swapped Note by
converting Euros into Dollars at the current Euro/Dollar exchange rate, as
determined



33

 

--------------------------------------------------------------------------------

 

 

as of 10:00 A.M. (New York City time) on the day such Swapped Note is prepaid,
repaid, purchased or accelerated as indicated on the applicable screen of
Bloomberg Financial Markets and any such calculation shall be reported to the
Company in reasonable detail and shall be binding on the Company absent
demonstrable error. For purposes of the foregoing terms “Net Loss” and “Net
Gain”:

“Swapped Note Called Accrued Interest Amount” means, with respect to a Swapped
Note, the accrued unpaid interest on the Swapped Note Called Principal of such
Swapped Note as at the date of prepayment.

“Swapped Note Called Notional Accrued Interest Amount” means, with respect to
any Swapped Note Called Notional Amount, the payment in Dollars due to the
holder of the related Swapped Note under the terms of the Swap Agreement to
which such holder is a party attributable to and in exchange for the Swapped
Note Called Accrued Interest Amount.

(d)As used in this Agreement, “Swap Breakage Amount” means, with respect to the
Swap Agreement associated with any Swapped Note, in determining the Net Loss or
Net Gain, the amount that would be received (in which case the Swap Breakage
Amount shall be positive) or paid (in which case the Swap Breakage Amount shall
be negative) by the holder of such Swapped Note as if such Swap Agreement had
terminated due to the occurrence of an event of default or an early termination
under the ISDA 1992 Multi-Currency Cross Border Master Agreement or ISDA 2002
Master Agreement, as applicable (the “ISDA Master Agreement”); provided,
however, that if such holder (or its predecessor in interest with respect to
such Swapped Note) was, but is not at the time, a party to an Original Swap
Agreement but is a party to a New Swap Agreement, then the Swap Breakage Amount
shall mean the lesser of (x) the gain or loss (if any) which would have been
received or incurred (by payment, through off-set or netting or otherwise) by
the holder of such Swapped Note under the terms of the Original Swap Agreement
(if any) in respect of such Swapped Note to which such holder (or any affiliate
thereof) was a party (or if such holder was never a party to an Original Swap
Agreement, then the last Original Swap Agreement to which the most recent
predecessor in interest to such holder as a holder of a Swapped Note was a
party) and which would have arisen as a result of the payment of the Swapped
Note Called Principal on the Swapped Note Settlement Date and (y) the gain or
loss (if any) actually received or incurred by the holder of such Swapped Note,
in connection with the payment of such Swapped Note Called Principal on the
Swapped Note Settlement Date, under the terms of the New Swap Agreement to which
such holder (or any affiliate thereof) is a party.  The holder of such Swapped
Note will make all calculations related to the Swap Breakage Amount in good
faith and in accordance with customary market practices for calculating such
amounts under the ISDA Master Agreement pursuant to which such Swap Agreement
shall have been entered into and assuming for the purposes of such calculation
that there are no other transactions entered into pursuant to such ISDA Master
Agreement (other than such Swap Agreement).  The Swap Breakage Amount shall be
payable in Dollars.

(e)Each holder of a Swapped Note will furnish the Company with an update on the
swap position upon reasonable request in order to allow the Company to



34

 

--------------------------------------------------------------------------------

 

 

have a reasonable estimate of the current amount of Net Loss or Net Gain that
would result from a Swap Early Termination.

9.



AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

9.1.



Compliance with Law.

Without limiting Section 10.9, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA PATRIOT Act and Environmental Laws and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.2.



Insurance.

The Company will, and will cause each of its Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

9.3.



Maintenance of Properties.

Subject to Section 10.2, the Company will, and will cause each of its
Subsidiaries to, maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section 9.3 shall not
prevent the Company or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

9.4.



Payment of Taxes and Claims.

The Company will, and will cause each of its Subsidiaries to, file all income or
similar tax returns required to be filed in any jurisdiction and to pay and



35

 

--------------------------------------------------------------------------------

 

 

discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges or levies imposed on them or any of
their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent,  provided that
neither the Company nor any Subsidiary need pay any such tax, assessment, charge
or levy if (i) the amount, applicability or validity thereof is contested by the
Company or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Company or such Subsidiary
or (ii) the nonpayment of all such taxes, assessments, charges and levies in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

9.5.



Corporate Existence, Etc.

Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect the corporate, REIT or other respective existence of each of
its Subsidiaries (unless merged into the Company or a another Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
would not, individually or in the aggregate, have a Material Adverse Effect.

9.6.



Books and Records.

The Company will, and will cause each of its Subsidiaries to, maintain proper
books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

9.7.



Priority of Obligations.

The Company will ensure that its payment obligations under this Agreement and
the Notes will at all times rank at least pari passu in right of payment,
without preference or priority, with all other unsecured and unsubordinated
Indebtedness of the Company, except for such Indebtedness as would be preferred
by operation of bankruptcy, insolvency, liquidation or similar laws of general
application.

9.8.



Subsidiary Guarantors.

(a)The Company (i) may, at its election, at any time or from time to time, cause
any Subsidiary which is not then a Subsidiary Guarantor to become a Subsidiary
Guarantor if the following conditions are satisfied and (ii) shall, if required
by Section 9.8(c), cause each relevant Subsidiary to become a Subsidiary
Guarantor and, in connection therewith, shall cause the following conditions to
be satisfied:

(i)each holder of a Note shall have received an executed Subsidiary Guaranty
Agreement from such new Subsidiary Guarantor;





36

 

--------------------------------------------------------------------------------

 

 

(ii)each holder of a Note shall have received an opinion or opinions of counsel
in all applicable jurisdictions to the combined effect that such Subsidiary
Guaranty Agreement of such new Subsidiary Guarantor has been duly authorized,
executed and delivered by such new Subsidiary Guarantor and constitutes a legal,
valid and binding obligation enforceable against such new Subsidiary Guarantor
in accordance with its terms, generally consistent with the opinions referenced
in Section 4.4 and all as subject to any exceptions and assumptions of the type
set forth in such opinions and as are reasonable under the circumstances; and

(iii)each holder of a Note shall have received a certificate of the Secretary or
a Director (or other appropriate officer or person) of the new Subsidiary
Guarantor as to due authorization, charter documents, board resolutions and the
incumbency of officers.

(b)Subject to Section 9.8(c), at the election of the Company and by written
notice to each holder of Notes, any Subsidiary Guarantor may be discharged from
all of its obligations and liabilities under its Subsidiary Guaranty Agreement
and shall be automatically released from its obligations thereunder without the
need for the execution or delivery of any other document by the holders or any
other Person, provided, in each case, that (i) immediately before and
immediately after giving effect to such release no Default or Event of Default
shall have occurred and be continuing, (ii) no amount is then due and payable
under such Subsidiary Guaranty Agreement, (iii) each holder of Notes shall have
received a certificate of a Responsible Officer to the foregoing effect and
setting forth the information reasonably required to establish compliance with
the foregoing requirements and (iv) any remuneration, whether by way of
supplemental or additional interest, fee or similar payment made or security
granted or credit support provided, to any creditor under the Principal Bank
Facility and/or the 2015 Note Purchase Agreement as consideration for or as an
inducement to the release of the Guaranty provided by such Subsidiary Guarantor
with respect to such Principal Bank Facility or the 2015 Note Purchase
Agreement, shall be paid, granted or provided, on the same terms, ratably to the
holders of all of the Notes then outstanding.    

(c)The Company agrees that at all such times as any Subsidiary is a borrower or
guarantor under or with respect to the Principal Bank Facility or the 2015 Note
Purchase Agreement,  such Subsidiary shall be a Subsidiary Guarantor.

9.9.



REIT Status.

For the fiscal year ended December 31, 2015, the Company qualified as a REIT and
intends to continue to qualify as a REIT.

10.



NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:



37

 

--------------------------------------------------------------------------------

 

 

10.1.



Transactions with Affiliates.

Other than Excluded Transactions, the Company will not and will not permit any
Subsidiary to enter into directly or indirectly any transaction or group of
related transactions (including, without limitation, the purchase, lease, sale
or exchange of properties of any kind or the rendering of any service) with any
Affiliate, except pursuant to the reasonable requirements of the Company’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

10.2.



Merger, Consolidation, Etc.

The Company will not, and will not permit any Subsidiary Guarantor to,
consolidate with or merge with any other Person or convey, transfer or lease all
or substantially all of its assets in a single transaction or series of
transactions to any Person, provided however, that:

(a)the Company may consolidate or merge with, or sell, lease or otherwise
dispose of all or substantially all of its assets to, any other Person if
(i) either (A) the Company shall be the surviving or continuing Person, or
(B) the surviving, continuing or resulting Person that purchases, leases or
otherwise acquires all or substantially all of the assets of the Company (1) is
a solvent REIT, corporation or limited liability company incorporated under the
laws of any Permitted Jurisdiction and (2) expressly assumes the obligations of
the Company hereunder and under the Notes,  in a writing which is in form and
substance reasonably satisfactory to the Required Holders, and (ii) at the time
of such transaction and after giving effect thereto no Default or Event of
Default shall have occurred and be continuing;

(b)any of the foregoing actions may be taken with respect to any Subsidiary
Guarantor so long as immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence; notwithstanding the foregoing, any such
Subsidiary Guarantor may enter into a transaction of merger pursuant to which
such Subsidiary Guarantor is not the survivor of such merger only if the Company
shall have given the holders of the Notes at least 10 Business Days’ prior
written notice of such merger, such notice to include a certification to the
effect that immediately after and after giving effect to such action, no Default
or Event of Default is or would be in existence;

(c)the Company and any Subsidiary Guarantor may sell, lease or otherwise dispose
of their respective assets in accordance with the other provisions of this
Section 10.2; and

(d)the Company and the Subsidiary Guarantors may lease and sublease their
respective assets, as lessor or sublessor (as the case may be), in the ordinary
course of their business;





38

 

--------------------------------------------------------------------------------

 

 

provided, further, that in the event of a merger, consolidation or sale
described in subparagraph (B) of paragraph (a) and where the merger,
consolidation or sale is done amongst entities incorporated in more than one
jurisdiction:

(1)the holders of Notes shall have received an opinion of independent counsel to
the surviving Person as to (i) the due organization, valid existence and, if
legally applicable, good standing of the surviving Person, (ii) the due
authorization, execution and delivery of any required assumption agreement by
the surviving Person and (iii) the valid, binding and enforceable nature of the
obligations of the surviving Person under such assumption agreement and of the
obligations of the Company hereunder and under the Notes, in each case subject
to reasonable and customary exceptions, assumptions and/or qualifications under
the circumstances; and

(2)the holders of Notes shall have received each then existing Subsidiary
Guarantor’s unconditional and irrevocable confirmation and reaffirmation as to
its obligations under the Subsidiary Guaranty Agreement to which it is a party,
pursuant to a writing in form and substance reasonably satisfactory to the
Required Holders.

No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor or any successor REIT, corporation or
limited liability company that shall theretofore have become such in the manner
prescribed in this Section 10.2 from its liability under this Agreement, the
Notes or any Subsidiary Guaranty Agreement, as applicable.

10.3.



Ratio of Secured Indebtedness to Gross Asset Value.

(a)The Company shall not permit the ratio of (i) Secured Indebtedness of the
Company and its Subsidiaries on a consolidated basis to (ii) Gross Asset Value
of the Company and its Subsidiaries to exceed 0.40 to 1:00 at any time.

(b)Notwithstanding the foregoing, the Company will not, and will not permit any
Subsidiary to, grant any Liens securing Indebtedness outstanding under or
pursuant to the Principal Bank Facility or the 2015 Note Purchase Agreement
pursuant to Section 10.3(a) unless and until all obligations of the Company
under this Agreement and the Notes shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation in form and substance
reasonably satisfactory to the Required Holders (an “Equal and Ratable Grant of
Liens”).  In the event that, subsequent to any such Equal and Ratable Grant of
Liens, the Company terminates and/or discharges the Liens (or portion thereof)
granted to secure Indebtedness outstanding under or pursuant to the Principal
Bank Facility and the 2015 Note Purchase Agreement, there shall be an equal and
ratable termination and/or discharge of the Liens granted to the holders of the
Notes pursuant to the corresponding Equal and Ratable Grant of Liens, provided,
in each case, that (i) immediately before and immediately after giving effect to
such termination and/or discharge no Default or Event of Default shall have
occurred and be continuing 



39

 

--------------------------------------------------------------------------------

 

 

and (ii) any remuneration, whether by way of supplemental or additional
interest, fee or similar payment made or security granted or credit support
provided, to any creditor under the Principal Bank Facility and/or the 2015 Note
Purchase Agreement as consideration for or as an inducement to the termination
and/or discharge of the Liens granted to secure Indebtedness outstanding under
or pursuant to such Principal Bank Facility or the 2015 Note Purchase Agreement,
shall be paid, granted or provided, on the same terms, ratably to the holders of
all of the Notes then outstanding. 

10.4.



Limitation on Subsidiary Unsecured Indebtedness.

The Company will not permit any Subsidiary to create, assume, incur or guarantee
or otherwise be or become liable in respect of any Unsecured Indebtedness other
than: 

(a)Indebtedness owed to another member of the Group;

(b)Acquired Subsidiary Indebtedness, and the extension, renewal or replacement
of such Indebtedness, but only to the extent that the principal amount thereof
shall not be increased;

(c)Indebtedness of any Subsidiary Guarantor, provided, that in the event that
the amount recoverable under the Subsidiary Guaranty Agreement of any such
Subsidiary Guarantor is limited to an amount which is less than the outstanding
amounts owed under this Agreement and the Notes, the Indebtedness of such
Subsidiary Guarantor in excess of such limitation (without double counting)
shall not be excluded by this Section 10.4(c);

(d)Indebtedness arising under any interest rate hedging transaction or a foreign
exchange transaction for spot or forward delivery entered into in connection
with protection against fluctuation in currency rates where that foreign
exchange exposure arises in the ordinary course of trade, but not a foreign
exchange transaction for investment or speculative purposes; 

(e)Finance Subsidiary Indebtedness; and

(f)Unsecured Indebtedness not otherwise permitted by the foregoing clauses (a)
through (e) above, provided that the sum (without duplication) of (i) the
aggregate principal amount of all unpaid Unsecured Indebtedness permitted
pursuant to this clause (f) (but in the case of any Subsidiary that is not a
Wholly Owned Subsidiary, taking into account only a percentage of its Unsecured
Indebtedness counting towards this clause (f), such percentage to correspond to
the Ownership Share of such Subsidiary held by the Company) plus (ii) the
aggregate amounts outstanding and secured by Liens permitted by Section
10.3(a) shall not at any time exceed 40% of Gross Asset Value (to be determined
as of the last day of the quarterly fiscal period then most recently ended, but,
for the avoidance of doubt, in the case of any Subsidiary that is not a Wholly
Owned Subsidiary, taking into account only a percentage of its assets that
correspond to the Ownership Share of such Subsidiary held by the Company) (and
for purposes of this



40

 

--------------------------------------------------------------------------------

 

 

clause (f)  if any Subsidiary Guarantor is discharged from its Subsidiary
Guaranty Agreement pursuant to Section 9.8(b) it shall be deemed to have
incurred all of its remaining Indebtedness (and any Indebtedness which
theretofore constituted Finance Subsidiary Indebtedness of another member of the
Group due to such Subsidiary’s status as a Subsidiary Guarantor shall be deemed
to have been incurred if it does not otherwise qualify as Finance Subsidiary
Indebtedness) on the date such Subsidiary Guaranty Agreement is discharged).

10.5.



Ratio of Total Indebtedness to Gross Asset Value.

The Company shall not permit the ratio of (a) Total Indebtedness of the Company
and its Subsidiaries determined on a consolidated basis to (b) Gross Asset
Value, at the end of any fiscal quarter, to exceed 0.60 to 1.00 at any time. 

10.6.



Ratio of Adjusted EBITDA to Fixed Charges.

The Company shall not permit the ratio of (a) Adjusted EBITDA of the Company and
its Subsidiaries determined on a consolidated basis for the four fiscal quarter
period most recently ended to (b) Fixed Charges of the Company and its
Subsidiaries determined on a consolidated basis for such four fiscal quarter
period, to be less than 1.5 to 1.0 at the end of each fiscal quarter.

10.7.



Ratio of Unencumbered Asset Value to Unsecured Indebtedness.

The Company shall not permit the ratio of (a) Unencumbered Asset Value to (b)
Unsecured Indebtedness of the Company and its Subsidiaries on a consolidated
basis to be less than 1.50 to 1:00 at any time.    

10.8.



Limitations on Certain Investments.

(a)The Company shall not, and shall not permit any Subsidiary to, make an
Investment in or otherwise own the following items in clauses (i) through (iv)
which would cause the aggregate value of such holdings of such Persons to
exceed 35.0% of Gross Asset Value at any time:

(i)unimproved real estate, calculated on the basis of the lower of cost or
market value (a Property that is a Development Property shall not be considered
to be unimproved real estate for purposes of this clause);

(ii)(1) Equity Interests in Persons (other than Subsidiaries, Unconsolidated
Affiliates, Persons that are REITs and any member of the Shurgard Group),
calculated on the basis of the lower of cost or market, and (2) Indebtedness
secured by Mortgages in favor of the Company or any Subsidiary, based on book
value and determined on a consolidated basis;

(iii)other commercial real estate not developed for use as storage facilities;
and





41

 

--------------------------------------------------------------------------------

 

 

(iv)Total Budgeted Cost with respect to all Development Properties of the
Company, its Subsidiaries and all of the Company’s Unconsolidated Affiliates. 
For purposes of this clause (iv), the Total Budgeted Cost with respect to any
Development Property owned by an Unconsolidated Affiliate of the Company shall
equal the greater of (1) the product of (A) the Company’s Ownership Share in
such Unconsolidated Affiliate and (B) the Total Budgeted Cost for such
Development Property or (2) the recourse obligations of the Company and its
Subsidiaries relating to the Indebtedness of such Unconsolidated Affiliate.

(b)The Company shall not, and shall not permit any Subsidiary to, make
Investments in Unconsolidated Affiliates, such that the aggregate value of such
Investments exceeds 50.0% of Gross Asset Value at any time, with the “value” of
any such Investment in an Unconsolidated Affiliate to be determined in
accordance with GAAP.

10.9.



Terrorism Sanctions Regulations.

The Company will not,  nor will it permit any Controlled Entity to, (a) become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or any Person that is the target of sanctions imposed
by the United Nations or by the European Union or (b) have any investments in,
or engage in any dealings or transactions (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with,
any Blocked Person where such investments, dealings, or transactions would
result in either (i) the Company or a Controlled Entity being in violation of,
or subject to the imposition of sanctions under, any U.S. Economic Sanctions,
except to the extent such violation would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or (ii) any holder of a
Note (an “Affected Noteholder”) being in violation of any laws or regulations
applicable to such Affected Noteholder or subjected to sanctions under CISADA or
any similar law or regulation with respect to Iran or any other country that is
subject to U.S. Economic Sanctions (any such violation described in this clause
(ii), a “Noteholder Sanctions Violation”); provided that, a breach of clause
(b)(ii) of this Section 10.9 as a result of any OFAC Event shall only occur with
respect to any Noteholder Sanctions Violation if (A) the Noteholder Sanctions
Violation directly resulted from actions taken by the Company or any Controlled
Entity after the occurrence of such OFAC Event (“Prohibited Subsequent Actions”)
or (B) so long as no Prohibited Subsequent Actions have occurred, (1) the
Affected Noteholder with respect to such Noteholder Sanctions Violation has
provided the Company with written notice of such Noteholder Sanctions Violation
and such other information contemplated by Section 8.8 with respect thereto and
(2) the Company shall have failed to comply with Section 8.8 with respect to
such Noteholder Sanctions Violation.

10.10.



Line of Business.

The Company will not and will not permit any Subsidiary to engage in any
business if, as a result, the general nature of the business in which the
Company and its



42

 

--------------------------------------------------------------------------------

 

 

Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement, but
this shall not prevent any member of the Group engaging in any ancillary or
related businesses, including but not limited to, industrial, office, mixed
industrial/office, residential, retail, lodging, malls and any other type of
equity REIT.

11.



EVENTS OF DEFAULT. 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)the Company defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note, or Net Loss on any Swapped Note, if any, when the same becomes
due and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; provided that such failure shall not be an Event of
Default if it occurs solely from any technical or administrative difficulties
relating solely to the transfer of such amount and such failure is remedied
within five Business Days after the due date for payment; or 

(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or

(c)the Company defaults in the performance of or compliance with any term
contained in Sections 7.1(d), 9.8, 10.3 or 10.5 through and including 10.8
 (provided, in the case of Section 9.8 and 10.3(b) only, such default has
continued for a period of 45 days);  

(d)the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
or any Subsidiary Guarantor defaults in the performance of or compliance with
any term contained in any Subsidiary Guaranty Agreement to which it is a party
and, except in the case of any such default in respect of any Subsidiary
Guaranty Agreement, such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)) provided however, if such default is
capable of cure but cannot be cured within such 30-day period and the Company or
such Subsidiary Guarantor, as the case may be, in good faith commenced to cure
such default within such 30-day period and continues diligently to prosecute
such cure, no Event of Default shall be deemed to have occurred unless such
failure has not been cured within 30 days after the last day of the initial
30-day period; or

(e)(i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby or
thereby proves to have been false or incorrect in any material respect on the
date as of which made, or (ii)



43

 

--------------------------------------------------------------------------------

 

 

any representation or warranty made in writing by or on behalf of any Subsidiary
Guarantor or by any officer of such Subsidiary Guarantor in any Subsidiary
Guaranty Agreement or any writing furnished in connection with such Subsidiary
Guaranty Agreement proves to have been false or incorrect in any material
respect on the date as of which made; or

(f)(i) any member of the Group is in default (as principal or as guarantor or
other surety) in the payment of any principal of or premium or make-whole amount
or interest on any outstanding Material Indebtedness beyond any period of grace
provided with respect thereto, or (ii) any member of the Group is in default in
the performance of or compliance with any term of any evidence of outstanding
Material Indebtedness or of any mortgage, indenture or other agreement relating
thereto or any other condition exists (and in all cases other than as a result
of (A) any condition in the nature of a Change of Control (in which event the
terms and provisions of Section 8.9 shall govern) or (B) the acquisition by a
member of the Group of a  Subsidiary, which acquisition resulted in a default
under any Material Indebtedness of such Subsidiary due to the fact that the
Subsidiary was acquired by such member of the Group, but only so long as such
default is cured or otherwise no longer outstanding on the 30th day following
the acquisition of such Subsidiary), and as a consequence of such default or
condition such Material Indebtedness has become, or has been declared, due and
payable before its stated maturity or before its regularly scheduled dates of
payment; or

(g)the Company or any Material Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction (in each case other than in
connection with a solvent liquidation of a Material Subsidiary), (iii) makes an
assignment for the benefit of its creditors, (iv) consents to the appointment of
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property (other than in
connection with a solvent liquidation of a Material Subsidiary), (v) is
adjudicated as insolvent or to be liquidated (other than in connection with a
solvent liquidation of a Material Subsidiary) or (vi) takes corporate action for
the purpose of any of the foregoing (other than in connection with a  solvent
liquidation of a Material Subsidiary); or

(h)a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Material Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction (other than in connection with
any winding-up petition which is frivolous or vexatious and such order is
discharged, stayed or dismissed within 14 days of commencement), or ordering the
dissolution, winding-up or liquidation of the Company or any Material



44

 

--------------------------------------------------------------------------------

 

 

Subsidiary, or any such petition shall be filed against the Company or any
Material Subsidiary and such petition shall not be discharged, stayed or
dismissed within 60 days; or

(i)(i) any Subsidiary Guaranty Agreement shall cease to be in full force and
effect for any reason whatsoever (other than in accordance with its terms or as
otherwise agreed in writing by the parties thereto), including, without
limitation, a determination by any Governmental Authority that such Subsidiary
Guaranty Agreement is invalid, void or unenforceable or (ii) any Subsidiary
Guarantor shall contest or deny in writing the validity or enforceability of any
of its obligations under its Subsidiary Guaranty Agreement; or

(j)a final judgment or judgments for the payment of money aggregating in excess
of $100,000,000 (or its equivalent in the relevant currency of payment) are
rendered against one or more of the Company and its Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or

(k)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any member of the Group or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the sum of (x) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, plus (y) the amount (if any) by which the
aggregate present value of accrued benefit liabilities under all funded Non-U.S.
Plans exceeds the aggregate current value of the assets of such Non-U.S. Plans
allocable to such liabilities, shall exceed an amount that could reasonably be
expected to have a Material Adverse Effect, (iv) any member of the Group or any
ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) any member of the
Group or any ERISA Affiliate withdraws from any Multiemployer Plan, (vi) any
member of the Group establishes or amends any Plan that provides post-employment
welfare benefits in a manner that would increase the liability of any member of
the Group thereunder,  (vii) the Company or any Subsidiary fails to administer
or maintain a Non-U.S. Plan in compliance with the requirements of any and all
applicable laws, statutes, rules, regulations or court orders or any Non-U.S.
Plan is involuntarily terminated or wound up or (viii) the Company or any
Subsidiary becomes subject to the imposition of a financial penalty (which for
this purpose shall mean any tax, penalty or other liability, whether by way of
indemnity or otherwise) with respect to one or more Non-U.S. Plans; and any such
event or events described in clauses (i) through (viii) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.





45

 

--------------------------------------------------------------------------------

 

 

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

12.



REMEDIES ON DEFAULT, ETC. 

12.1.



Acceleration.

(a)If an Event of Default with respect to the Company described in Section 11(g)
or (h) (other than an Event of Default described in clause (i) of Section 11(g)
or described in clause (vi) of Section 11(g) by virtue of the fact that such
clause encompasses clause (i) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

(b)If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable.

(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon in respect of the Notes at the
Default Rate, if applicable) and (y) the Make-Whole Amount (if any) plus the Net
Loss due on any Swapped Notes (if any), less in each case any Net Gain with
respect to such Swapped Notes (if any), determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

12.2.



Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement



46

 

--------------------------------------------------------------------------------

 

 

contained herein or in any Note or any Subsidiary Guaranty Agreement, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3.



Rescission.

At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes,  and any Net Loss on any Swapped Note
that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and any Net Loss on any Swapped Note and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
that have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes.  No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

12.4.



No Waivers or Election of Remedies, Expenses, Etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement, any Subsidiary Guaranty Agreement or by
any Note upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the
Company under Section 15, the Company will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.

13.



REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1.



Registration of Notes.

The Company shall keep at its registered office or principal place of business a
register for the registration and registration of transfers of Notes.  The name
and address of each holder of one or more Notes, each transfer thereof and the
name and address of each transferee of one or more Notes shall be registered in
such register.  If any holder of one or more Notes is a nominee, then (a) the
name and address of the beneficial owner of such Note or Notes shall also be
registered in such register as an owner and holder thereof and (b) at any such
beneficial owner’s option, either such



47

 

--------------------------------------------------------------------------------

 

 

beneficial owner or its nominee may execute any amendment, waiver or consent
pursuant to this Agreement.  Prior to due presentment for registration of
transfer, the Person in whose name any Note shall be registered shall be deemed
and treated as the owner and holder thereof for all purposes hereof, and the
Company shall not be affected by any notice or knowledge to the contrary.  The
Company shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes.

13.2.



Transfer and Exchange of Notes; No Transfer to Competitors.

(a)Upon surrender of any Note to the Company at the address and to the attention
of the designated officer (all as specified in Section 18(iii)) for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address, jurisdiction of tax
residence and other details for notices of each transferee of such Note or part
thereof and including confirmation of whether such transferee is entitled to the
benefit of a double taxation treaty between its jurisdiction of tax residence
and the United States of America) within ten Business Days thereafter the
Company shall execute and deliver, at the Company’s expense (except as provided
below), one or more new Notes (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note.  Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of Exhibit 1.1,
as applicable.  Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon.  The
Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes.  Notes
shall not be transferred in denominations of less than €500,000,  provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than €500,000.  Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representations set forth in
Section 6. 

(b)Without limiting the foregoing, each Purchaser and each subsequent holder of
any Note severally agrees that it will not directly or indirectly, resell any
Notes purchased by it to a Person which is a Competitor (it being understood
that such Purchaser shall advise any broker or intermediary acting on its behalf
that such resale to a Competitor is prohibited hereby).  The Company shall not
be required to recognize any sale or other transfer of a Note to a
Competitor and no such transfer shall confer any rights hereunder upon such
transferee.

13.3.



Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which



48

 

--------------------------------------------------------------------------------

 

 

evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 (or its equivalent in any other currency) or a
Qualified Institutional Buyer, such Person’s own unsecured agreement of
indemnity shall be deemed to be satisfactory), or

(b)in the case of mutilation, upon surrender and cancellation thereof, within
ten Business Days thereafter the Company at its own expense shall execute and
deliver, in lieu thereof, a new Note, dated and bearing interest from the date
to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

14.



PAYMENTS ON NOTES.

14.1.



Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, Net
Loss on any Swapped Note, if any, and interest becoming due and payable on the
Notes shall be made in New York, New York at the principal office of JPMorgan
Chase Bank, N.A. in such jurisdiction.  The Company may at any time, by notice
to each holder of a Note, change the place of payment of the Notes so long as
such place of payment shall be either the principal office of the Company in
such jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

14.2.



Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, Net Loss on any Swapped Note, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment, prepayment in full or purchase of any Note,
such Purchaser shall surrender such Note for cancellation, reasonably promptly
after any such request, to the Company at its principal executive office or at
the place of payment most recently designated by the Company pursuant to Section
14.1.  Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the



49

 

--------------------------------------------------------------------------------

 

 

Company in exchange for a new Note or Notes pursuant to Section 13.2.  The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.

15.



EXPENSES, ETC.

15.1.



Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel for all of the holders of the Notes and, if reasonably required
by the Required Holders, local or other counsel for all of the holders of the
Notes) incurred by the Purchasers and each other holder of a Note in connection
with such transactions, the Notes and any Subsidiary Guaranty Agreement and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Notes or any Subsidiary Guaranty Agreement (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, the Notes
or any Subsidiary Guaranty Agreement or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with this
Agreement, the Notes or any Subsidiary Guaranty Agreement, or by reason of being
a holder of any Note, (b) the costs and expenses, including one financial
advisor’s fees for all of the holders of the Notes, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by the Notes or any Subsidiary Guaranty Agreement and (c) the costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO, provided that such costs and
expenses under this clause (c) shall not exceed $3,000.  The Company will pay,
and will save each Purchaser and each other holder of a Note harmless from, (i)
all claims in respect of any fees, costs or expenses, if any, of brokers and
finders (other than those, if any, retained by a Purchaser or other holder in
connection with its purchase of the Notes) and (ii) any and all wire transfer
fees that any bank deducts from any payment under such Note to such holder or
otherwise charges to a holder of a Note with respect to a payment under such
Note.

15.2.



Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, any Subsidiary Guaranty Agreement or the Notes, and the
termination of this Agreement.



50

 

--------------------------------------------------------------------------------

 

 

16.



SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, this Agreement and the
Notes embody the entire agreement and understanding between each Purchaser and
the Company and supersede all prior agreements and understandings relating to
the subject matter hereof.

17.



AMENDMENT AND WAIVER. 

17.1.



Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21, or any defined term (as it is used therein),
will be effective as to any Purchaser unless consented to by such Purchaser in
writing and (b) no such amendment or waiver may, without the written consent of
the holder of each Note at the time outstanding affected thereby, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on,  or Net Loss, Net Gain or Swap Breakage Amount (as
applicable) in relation to, the Notes, (ii) change the percentage of the
principal amount of the Notes the holders of which are required to consent to
any such amendment or waiver, or (iii) amend Section 8 (except as set forth in
the second sentence of Section 8.2), 11(a), 11(b), 12, 17, 20, 22.8 or 22.9 or
any defined term (as it is used therein).

17.2.



Solicitation of Holders of Notes.

(a)Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any Subsidiary Guaranty Agreement.  The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.





51

 

--------------------------------------------------------------------------------

 

 

(b)Payment.  The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof or of the Notes or any Subsidiary Guaranty Agreement unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of Notes then outstanding even if such holder did not consent to such waiver or
amendment.

(c)Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 17 or under any Subsidiary Guaranty Agreement by a holder of any Note
that has transferred or has agreed to transfer such Note to the Company, any
Subsidiary or any of their Affiliates  and has provided or has agreed to provide
such consent as a condition to such transfer shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such transferring holder.

17.3.



Binding Effect, Etc.

Any amendment or waiver consented to as provided in this Section 17 or any
Subsidiary Guaranty Agreement applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the
Company without regard to whether such Note has been marked to indicate such
amendment or waiver.  No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon.  No course of dealing
between the Company and the holder of any Note, nor any delay in exercising any
rights hereunder or under any Note or any Subsidiary Guaranty Agreement, shall
operate as a waiver of any rights of any holder of such Note. 

17.4.



Notes Held by Company, Etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Notes or any Subsidiary Guaranty Agreement, or have directed the
taking of any action provided herein or in the Notes or in any Subsidiary
Guaranty Agreement to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes then outstanding, Notes
directly or indirectly owned by the Company or any of its Affiliates or any
Competitor shall be deemed not to be outstanding.



52

 

--------------------------------------------------------------------------------

 

 

18.



NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid).  Any such notice must be sent:

(i)if to a Purchaser or its nominee, to such Purchaser or its nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or its nominee shall have specified to the Company in
writing (together with a hard copy if requested by such Purchaser),

(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of the Chief Financial Officer and the Chief Legal
Officer or at such other address as the Company shall have specified to the
holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

19.



REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any holder of Notes from contesting any such reproduction to the same
extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.



53

 

--------------------------------------------------------------------------------

 

 

20.



CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any holder of Notes by or on behalf of the Company or
any Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement, provided that such term does not include information
that (a) was publicly known or otherwise known to such holder prior to the time
of such disclosure, (b) subsequently becomes publicly known through no act or
omission by such holder or any person acting on such holder’s behalf, (c)
otherwise becomes known to such holder other than through disclosure by the
Company or any Subsidiary or (d) constitutes financial statements delivered to
such holder under Section 7.1 that are otherwise publicly available.  Each
holder of Notes will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such holder in good faith
to protect confidential information of third parties delivered to such holder,
 provided that such holder may deliver or disclose Confidential Information to
(i) its directors, trustees, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), (ii) its financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this Section
20 and so long as such Person is not a Competitor), (v) any Person from which it
offers to purchase any security of the Company or a Subsidiary Guarantor (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20 and so long as such
Person is not a Competitor), (vi) any federal or state regulatory authority
having jurisdiction over such holder, (vii) the NAIC or the SVO or, in each
case, any similar organization, or any nationally recognized rating agency that
requires access to information about such holder’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such holder, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such holder is a party
or (z) if an Event of Default has occurred and is continuing, to the extent such
holder may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such holder’s Notes and this Agreement.  Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement.  On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this Section 20.

In the event that as a condition to receiving access to information (including
pursuant to Section 7) relating to the Company or its Subsidiaries in



54

 

--------------------------------------------------------------------------------

 

 

connection with the transactions contemplated by or otherwise pursuant to this
Agreement, any Purchaser or holder of a Note is required to agree to a
confidentiality undertaking (whether through IntraLinks, another secure website,
a secure virtual workspace or otherwise) which is different from this Section
20, this Section 20 shall not be amended thereby and, as between such Purchaser
or such holder and the Company, this Section 20 shall supersede any such other
confidentiality undertaking.

21.



SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement. 

22.



MISCELLANEOUS.

22.1.



Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

22.2.



Accounting Terms. 

(a)Except as provided below and as may otherwise be provided herein, (i) all
accounting terms used herein which are not expressly defined in this Agreement
have the meanings respectively given to them in accordance with GAAP as
applicable to the Company from time to time, (ii) all computations made pursuant
to this Agreement shall be made in accordance with GAAP as applicable to the
Company from time to time, and (iii) all financial statements deliverable
hereunder shall be prepared in accordance with GAAP as applicable to the Company
from time to time.

(b)In the event that any change in GAAP shall, within a reasonable amount of
time following such change in GAAP, (i) cause a Default or Event of Default
related to any provision hereof (each an “Applicable Provision”) or (ii) result
in an



55

 

--------------------------------------------------------------------------------

 

 

indication that a Default or Event of Default related to any Applicable
Provision shall occur in the future, then the parties hereto shall proceed as
follows:

(i)such Default or Event of Default shall be tolled or suspended and the Company
and the holders of all outstanding Notes shall promptly enter into good faith
negotiations lasting for a period not to exceed ninety (90) days, pursuant to
which the Company and the Required Holders shall (if possible) agree to an
amendment or waiver of terms of this Agreement sufficient to eliminate or
preempt any such Default or Event of Default; and

(ii)in the event such good faith negotiations do not result in an amendment or
waiver sufficient to eliminate or preempt any such Default or Event of Default,
the Company shall be entitled to re-determine or determine (as applicable)
compliance with such Applicable Provision on the basis of GAAP in effect on the
date of (and as applied by the Company in connection with) the Group’s most
recent consolidated financial statements issued prior to such change in GAAP
(the “Frozen Accounting Principles”).

(c)In the event that any re-determination or determination (as applicable) of
any Applicable Provision in accordance with the Frozen Accounting Principles
shall indicate that the Company is then in compliance with the Applicable
Provision on such basis, no Default nor Event of Default in relation thereto
shall be deemed to have occurred (or be continuing) or shall occur thereafter
(as applicable).

(d)Notwithstanding any other term contained herein, at no time and under no
circumstances shall any lease which is deemed by GAAP to be an operating lease
as of the date hereof be treated as a finance lease for any purposes whatsoever,
regardless of whether GAAP (whether in effect as of the date of determination or
any prior date) or any other form of accounting standards are being applied at
any such time or under any such circumstances, unless such lease is amended in a
manner which would cause it to be treated as a finance lease under GAAP as in
effect on the date hereof.

22.3.



Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

22.4.



Construction, Etc.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is



56

 

--------------------------------------------------------------------------------

 

 

prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

22.5.



Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

22.6.



Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of New York
excluding choice of law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State. 

22.7.



Jurisdiction and Process; Waiver of Jury Trial.

(a)The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, the City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes.  To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in Section
22.7(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 18 or at such other address of which
such holder shall then have been notified pursuant to said Section.  The Company
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it.  Notices
hereunder shall be conclusively presumed received as evidenced by a delivery
receipt furnished by the United States Postal Service or any reputable
commercial delivery service.  Nothing in this Section 22.7 shall affect the
right of any holder of a Note to serve process in any manner permitted by law,
or limit any right that the holders of any of the Notes may have to bring
proceedings against the Company in the courts of any



57

 

--------------------------------------------------------------------------------

 

 

appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.

(c)The Company agrees, to the fullest extent permitted by applicable law, that a
final judgment in any suit, action or proceeding of the nature referred to in
Section 22.7(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

(d)THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

22.8.



Obligation to Make Payment in Euros or Dollars.

(a)Any payment on account of an amount that is payable hereunder or under the
Notes in Euros which is made to or for the account of any holder of Notes in any
other currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of the Company
shall constitute a discharge of the obligation of the Company under this
Agreement or the Notes only to the extent of the amount of Euros which such
holder could purchase in the foreign exchange markets in London, England, with
the amount of such other currency in accordance with normal banking procedures
at the rate of exchange prevailing on the London Banking Day following receipt
of the payment first referred to above.  If the amount of Euros that could be so
purchased is less than the amount of Euros originally due to such holder, the
Company agrees to the fullest extent permitted by law, to indemnify and save
harmless such holder from and against all loss or damage arising out of or as a
result of such deficiency.  This indemnity shall, to the fullest extent
permitted by law, constitute an obligation separate and independent from the
other obligations contained in this Agreement and the Notes, shall give rise to
a separate and independent cause of action, shall apply irrespective of any
indulgence granted by such holder from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due hereunder or under the Notes or under any judgment or
order. 

(b)Any payment on account of an amount that is payable hereunder or under the
Notes in Dollars which is made to or for the account of any holder of Notes in
any other currency, whether as a result of any judgment or order or the
enforcement thereof or the realization of any security or the liquidation of the
Company shall constitute a discharge of the obligation of the Company under this
Agreement or the Notes only to the extent of the amount of Dollars which such
holder could purchase in the foreign exchange markets in London, England, with
the amount of such other currency in accordance with normal banking procedures
at the rate of exchange prevailing on the London Banking Day following receipt
of the payment first referred to above.  If the amount of Dollars that could be
so purchased is less than the amount of Dollars originally



58

 

--------------------------------------------------------------------------------

 

 

due to such holder, the Company agrees to the fullest extent permitted by law,
to indemnify and save harmless such holder from and against all loss or damage
arising out of or as a result of such deficiency.  This indemnity shall, to the
fullest extent permitted by law, constitute an obligation separate and
independent from the other obligations contained in this Agreement and the
Notes, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder or under the
Notes or under any judgment or order.

(c)As used in this Section 22.8 the term “London Banking Day” shall mean any day
other than Saturday or Sunday or a day on which commercial banks are required or
authorized by law to be closed in London, England. 

22.9.



Fair Value Accounting.

In determining compliance with the requirements of the financial covenants
contained in Section 10.3 through Section 10.8 (inclusive), any election by the
Company to measure any portion of Indebtedness at fair value (as permitted by
Accounting Standards Codification 825-10-25 (previously referred to as SFAS 159)
or any similar accounting standard) at balance sheet date, other than to reflect
a hedge or swap (or other similar derivative instrument) of such Indebtedness
(including, without limitation, both interest rate and foreign currency hedges
and/or swaps), shall be disregarded and such determination shall be made as if
such election had not been made. 

22.10.



FATCA Information.

By acceptance of any Note, the holder of such Note agrees that such holder will
from time to time with reasonable promptness duly complete and deliver to or as
reasonably directed by the Company or any of its agents from time to time (i) in
the case of any such holder that is a U.S. Person, such holder’s United States
tax identification number or other forms reasonably requested by the Company
necessary to establish such holder’s status as a U.S. Person under FATCA and as
may otherwise be necessary for the Company to comply with its obligations under
FATCA and (ii) in the case of any such holder that is not a U.S. Person, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder.  Nothing in this Section 22.10 shall require any
holder of Notes to provide information that is confidential or proprietary to
such holder unless such information is prescribed by applicable law for the
Company to comply with its obligations under FATCA and, in such event, the
Company shall treat such information as confidential.

*    *    *    *    *

59

 

--------------------------------------------------------------------------------

 

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

Very truly yours,

PUBLIC STORAGE

By:    /s/ John
Reyes_______________________________________________________________________________________

Name: John Reyes

Title: Senior Vice President and Chief Financial Officer

﻿

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

This Agreement is hereby accepted and agreed to as of the date hereof.




NEW YORK LIFE INSURANCE COMPANY

﻿

﻿

﻿

By:  /s/ Loyd T.
Henderson_________________________________________________________________________________

Name: _Loyd T. Henderson

Title: ___________Vice President

﻿

﻿

﻿

﻿

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By:NYL Investors LLC, its Investment Manager

﻿

﻿

﻿

By: /s/ Loyd T.
Henderson_________________________________________________________________________________

Name: _Loyd T. Henderson

Title: ___Managing Director

﻿

﻿

﻿



﻿

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

﻿

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2015 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of November 3, 2015, by and among the Company, The Prudential Insurance
Company of America, Prudential Legacy Insurance Company of New Jersey and Pruco
Life Insurance Company (as amended from time to time).

“Acquired Subsidiary Indebtedness” means all Indebtedness of any Person which
becomes a Subsidiary after the date of Closing or is consolidated with or merged
into a Subsidiary after the date of Closing and which (a) is outstanding on the
date such Person becomes a Subsidiary (or such Person is at such time
contractually bound, in writing to incur such Indebtedness) and (b) has not been
(and is not being) incurred, extended or renewed in contemplation of such Person
becoming a Subsidiary.

“Adjusted EBITDA” means, with respect to the Company for any period, EBITDA of
the Company and its Subsidiaries determined on a consolidated basis less the
aggregate of all dividends or distributions paid or accrued by such Persons on
any Preferred Stock of such Persons during such period plus, if during such
period any of PS Business Parks, Inc., PS Business Parks L.P., any Subsidiary of
PS Business Parks, Inc., Shurgard Europe or any Subsidiary of Shurgard Europe is
not a Subsidiary of the Company, the amount of dividends or other distributions
actually paid by each of foregoing Persons that is not a Subsidiary to the
Company or any of its Subsidiaries during such period.

“Affected Noteholder” is defined in Section 10.9.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.  As used in this definition only, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.  Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.

“Agreement” means this Agreement, including all Schedules and Exhibits attached
to this Agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering/Anti-Terrorism Laws” is defined in Section 5.16(c).





 

 

--------------------------------------------------------------------------------

 

 

“Applicable Long-Term Financing” is defined in Section 8.9(d).

“Applicable Provision” is defined in Section 22.2(b).

“Blocked Person” is defined in Section 5.16(a).

 “Business Day” means for the purposes of Section 8.6 only, any day other than a
Saturday, a Sunday or a day on which commercial banks in New York, New York or
Frankfurt,  Germany are required or authorized to be closed and (b) for the
purposes of any other provision of this Agreement, any day other than a
Saturday, a Sunday or a day on which commercial banks in New York, New York are
required or authorized to be closed.

“Called Principal” is defined in Section 8.6(a).

“Capitalization Rate” means 7.00%.

“Capitalized EBITDA” means, with respect to a Person and as of a given date, (a)
such Person’s EBITDA for the four fiscal quarters most recently ended divided by
(b) the Capitalization Rate.  In determining Capitalized EBITDA, EBITDA
attributable to real estate properties either acquired or disposed of by such
Person during such four fiscal quarters shall be disregarded; provided,
 however, EBITDA attributable to real estate properties acquired by the Company
or any of its Subsidiaries during the four immediately preceding fiscal quarters
may, at the Company’s option, be included in determinations of the Capitalized
EBITDA of the Company.

“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP.  The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.    

“Capitalized Unencumbered NOI” means as of a given date (a) Unencumbered NOI for
the four fiscal quarters most recently ended divided by (b) the Capitalization
Rate.  In determining Capitalized Unencumbered NOI, Unencumbered NOI
attributable to Eligible Properties either acquired or disposed of by such
Person during such four fiscal quarters shall be disregarded; provided,
 however, Unencumbered NOI attributable to Eligible Properties acquired by the
Company or any of its Subsidiaries during the four immediately preceding fiscal
quarters may, at the Company’s option, be included in determinations of the
Capitalized Unencumbered NOI.

“Change of Control” is defined in Section 8.9(d).

“Change of Control Prepayment Event”  is defined in Section 8.9(a).

“CISADA” means the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010, United States Public Law 111195, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.





 

--------------------------------------------------------------------------------

 

 

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Company Notice” is defined in Section 8.9(b).

“Competitor” means any Person (other than any Purchaser) who is substantially
engaged in the businesses of owning and renting storage facilities to the public
and/or other activities reasonably related thereto provided that:

(a)the provision of investment advisory services by a Person to a Plan or
Non-U.S. Plan which is owned or controlled by a Person which would otherwise be
a Competitor shall not of itself cause the Person providing such services to be
deemed to be a Competitor if such Person has established procedures which will
prevent confidential information supplied to such Person by any member of the
Group from being transmitted or otherwise made available to such Plan or
Non-U.S. Plan or Person owning or controlling such Plan or Non-U.S. Plan; and

(b)in no event shall an Institutional Investor which maintains passive
investments in any Person which is a Competitor be deemed a Competitor it being
agreed that the normal administration of the investment and enforcement thereof
shall be deemed not to cause such Institutional Investor to be a “Competitor”.

“Confidential Information” is defined in Section 20.

“Consolidated EBITDA” means the Net Income (Loss) of the Company and its
Subsidiaries on a pro forma basis for the applicable period, plus (a) the sum of
the following amounts of the Company and its Subsidiaries on a pro forma basis
for such period (determined on a consolidated basis in accordance with GAAP) to
the extent included in the determination of such Net Income (Loss): (i)
depreciation expense, (ii) amortization expense and other noncash charges, (iii)
interest expense, (iv) income tax expense, (v) extraordinary losses and other
non-recurring charges (and other losses on asset sales not otherwise included in
extraordinary losses and other non-recurring charges), (vi) earnings allocated
to non-controlling interests, (vii) adjustments as a result of the straight
lining of rents and (viii) foreign currency translation losses, less (b)
extraordinary gains (including, without limitation, gains on asset sales and
gains resulting from the early extinguishment of indebtedness, in each case not
otherwise included in extraordinary gains, and foreign translation gains) of the
Company and its Subsidiaries on a pro forma basis for such period (determined on
a consolidated basis in accordance with GAAP) to the extent included in the
determination of such Net Income (Loss).

“Controlled Entity” means any of the Subsidiaries of the Company and any
Affiliate over which the Company or any of its Subsidiaries exercises Control.
As



 

--------------------------------------------------------------------------------

 

 

used in this definition, “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.

“Credit Rating” means the lowest rating or implied rating assigned and published
by a Rating Agency to each series of rated senior unsecured long-term
Indebtedness of the Company.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means for any Note that rate of interest that is the greater of
(i) 1.00% per annum above the rate of interest first stated in clause (a) of the
first paragraph of such Note and (ii) 1.00% over the rate of interest publicly
announced by Deutsche Bank AG in Frankfurt, Germany as its “base” or “prime”
rate.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts.

“Development Property” means a Real Property currently under development on
which the improvements have not been completed, or a Real Property where
development has been completed as evidenced by a certificate of occupancy for
the entire Real Property for the 30 month period following the issuance of such
certificate



 

--------------------------------------------------------------------------------

 

 

of occupancy (provided that the Company may at its option elect to remove a Real
Property from the category of Development Properties prior to the completion of
the 30-month period, but any such Real Property may not be reclassified as a
Development Property).  The term “Development Property” shall include real
property of the type described in the immediately preceding sentence to be (but
not yet) acquired by the Company, any Subsidiary or any Unconsolidated Affiliate
upon completion of construction pursuant to a contract in which the seller of
such real property is required to develop or renovate prior to, and as a
condition precedent to, such acquisition.

“Disclosure Documents” is defined in Section 5.3.

“Discounted Value” is defined in Section 8.6(a).

“Dollars,” “U.S.$” or “$” means lawful money of the United States of America.

“EBITDA” means, with respect to any Person, for any period and without
duplication: (a) net earnings (loss) of such Person for such period (including
equity in net earnings or net loss of Unconsolidated Affiliates) excluding the
impact of the following amounts with respect to any Person and the
Unconsolidated Affiliates (but only to the extent included in determining net
earnings (loss) for such period): (i) depreciation and amortization expense and
other non-cash charges of such Person for such period; (ii) interest expense of
such Person for such period; (iii) income tax expense of such Person in respect
of such period; (iv) extraordinary and nonrecurring gains and losses of such
Person for such period, including without limitation, gains and losses from the
sale of assets, write-offs and forgiveness of debt; (v) non-controlling
interests, and (vi) distributions or other allocations of income to holders of
Preferred Stock; minus (b) the Reserve for Replacements, and minus (c) if during
such period any of PS Business Parks, Inc., PS Business Parks L.P., any
Subsidiary of PS Business Parks, Inc., Shurgard Europe or any Subsidiary of
Shurgard Europe is not a Subsidiary of the Company, the impact on EBITDA of each
of the foregoing Persons that is not a Subsidiary.

“Eligible Property” means a Real Property which satisfies all of the following
requirements: (a) such Real Property is owned in fee simple, or leased under a
Ground Lease, by the Company or a Wholly Owned Subsidiary; provided, that if a
Subsidiary does not meet the definition of “Wholly Owned Subsidiary” solely
because such Subsidiary has issued partnership interests that are or will be
convertible at the option of the holder of such partnership interest into the
Equity Interests or Preferred Stock of the Company, such Subsidiary shall be
considered a “Wholly Owned Subsidiary” for purposes of this clause (a); (b)
regardless of whether such Real Property  is owned in fee simple or leased under
a Ground Lease by the Company or a Wholly Owned Subsidiary, the Company has the
right directly, or indirectly through a Subsidiary, to take the following
actions without the need to obtain the consent of any Person: (i) to create
Liens on such Real Property as security for Indebtedness of the Company or such
Subsidiary, as applicable and (ii) to sell, transfer or otherwise dispose of
such Real Property; (c) neither such Real Property, nor if such Real Property is
owned or leased under a Ground Lease by a Subsidiary, any of the Company’s
direct or indirect



 

--------------------------------------------------------------------------------

 

 

ownership interest in such Subsidiary, is subject to (i) any Lien other than
Permitted Liens or (ii) any Negative Pledge; and (d) such Real Property is free
of all major structural defects or major architectural deficiencies, title
defects, environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters which,  collectively, are not material
to the profitable operation of the Real Property.  In addition, any Real
Property that is owned by a Subsidiary of the Company is the subject of a
bankruptcy proceeding or other proceeding, event or condition of the types
referred to in Section 11(g) or (h) (and in the case of any case or proceeding
described in 11(g), such case or proceeding has continued undismissed or
unstayed for a period of 60 consecutive calendar days or an order for relief
shall have been entered) shall cease to be an Eligible Property.

“Environment” means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

(a)air (including, without limitation, air within natural or man-made
structures, whether above or below ground);

(b)water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

(c)land (including, without limitation, land under water).

“Environmental Claim” means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.

“Environmental Laws” means any applicable law or regulation which relates to:

(a)the pollution or protection of the Environment;

(b)the conditions of the workplace; or

(c)the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant,



 

--------------------------------------------------------------------------------

 

 

option, right or other interest is authorized or otherwise existing on any date
of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Euro” or “€” means the unit of single currency of the Participating Member
States.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, together with all rules and regulations issued thereunder.

“Excluded Shareholder” means (a) any Hughes Family Member and (b) any Person
eligible to file a statement on Schedule 13G pursuant to Rule 13d 1(b)(1) of the
Exchange Act.

“Excluded Transactions” means (a) transactions between the Company and
Subsidiaries or between Subsidiaries and (b) current and future transactions
between the Company and Subsidiaries on the one part and other Affiliates on the
other part, that either (i) are disclosed in the Company’s financial statements
or SEC filings of the Company or the Subsidiaries or (ii) are immaterial.

“Fair Market Value” means, (a) with respect to a security listed (or an unlisted
convertible security that is convertible into a security listed) on The NASDAQ
Stock Market’s National Market System or have trading privileges on the New York
Stock Exchange, the American Stock Exchange, or another recognized national
United States securities exchange, the London Stock Exchange, Euronext or
another recognized European securities exchange, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other asset, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction. Except as
otherwise provided herein, Fair Market Value under clause (b) shall be
determined by the Board of Trustees of the Company acting in good faith
conclusively evidenced by a board resolution thereof or, with respect to any
asset valued at up to $5,000,000, such determination may be made by the chief
financial officer or treasurer of the Company.

“FATCA” means (a) sections 1471 to 1474 of the Code (or any amended or successor
version thereof) or any associated regulations or other official guidance; (b)



 

--------------------------------------------------------------------------------

 

 

any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the United
States and any other jurisdiction, which (in either case) facilitates the
implementation of paragraph (a) of this definition; or (c) any agreement
pursuant to the implementation of paragraphs (a) or (b) of this definition with
the United States Internal Revenue Service, the United States government or any
governmental or taxation authority in any other jurisdiction.

“Finance Subsidiary” means a Subsidiary which (a) has been formed for the
purpose of, and whose primary activities are, the issuance of debt obligations
to Persons other than Affiliates and the lending of net proceeds of such debt
obligations to the Company and/or any Subsidiary Guarantor and activities
related thereto, and (b) has no significant assets other than promissory notes
evidencing such loans.

“Finance Subsidiary Indebtedness” means any Indebtedness of a Finance
Subsidiary, to the extent that the net proceeds thereof are lent on to the
Company and/or any Subsidiary Guarantor.

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all scheduled principal payments on Indebtedness made by such
Person during such period (excluding balloon, bullet or similar payments of
principal due upon the stated maturity of Indebtedness). 

“Frozen Accounting Principles” is defined in Section 22.2(b).

“GAAP”  means, generally accepted accounting principles in the United States of
America set forth in the Accounting Standards Codification of the Financial
Accounting Standards Board or in such other principles by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“Governmental Authority” means

(a)the government of

(i)the United States of America or any State or other political subdivision of
either thereof, or

(ii)any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.





 

--------------------------------------------------------------------------------

 

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office or anyone else
acting in a similar official capacity.

“Gross Asset Value” means, at a given time, the sum (without duplication) of (a)
Capitalized EBITDA of the Company and its Subsidiaries determined on a
consolidated basis, excluding Capitalized EBITDA attributable to Real Properties
acquired by the Company or such Subsidiary during the immediately preceding four
consecutive  fiscal quarters of the Company and Development Properties, plus (b)
all cash and cash equivalents (excluding tenant deposits and other cash and cash
equivalents the disposition of which is restricted) of the Company and its
Subsidiaries at such time, plus (c) the current book value of Development
Properties and all land held for development; provided, however, any land which
is not appropriately entitled or zoned to permit the use of such Real Property
as a self-storage facility shall only be included at 50% of book value, plus (d)
with respect to each Unconsolidated Affiliate of the Company, the Company’s
respective Ownership Share of (i) the Capitalized EBITDA of each such
Unconsolidated Affiliate and (ii) the current book values of all real property
of each such Unconsolidated Affiliate upon which construction is in progress,
plus (e) the purchase price paid by the Company or any Subsidiary (less any
amounts paid to the Company or such Subsidiary as a purchase price adjustment,
held in escrow, retained as a contingency reserve, or in connection with other
similar arrangements, and without regard to allocations of property purchase
prices pursuant to Statement of Financial Accounting Standards No. 141 or other
provisions of GAAP) for any Real Property acquired by the Company or such
Subsidiary during the immediately preceding four consecutive fiscal quarters of
the Company, plus (f) the contractual purchase price of Real Properties of the
Company and its Subsidiaries subject to purchase obligations, repurchase
obligations, forward commitments and unfunded obligations to the extent such
obligations and commitments are included in determinations of Total Liabilities
of the Company, plus (g) the value (determined in accordance with GAAP) of all
promissory notes payable solely to the Company or any of its Subsidiaries
(excluding any such note where (i) the obligor is more than 30 days past due
with respect to any payment obligation or is the subject of a bankruptcy
proceeding or other proceeding, event or condition of the types referred to in
Section 11(g) or (h) or (ii) the obligor is an Affiliate of the Company (other
than PS Business Parks, Inc., PS Business Parks, L.P., Shurgard Europe, or a
Subsidiary of Shurgard Europe so long as any such note issued by any of PS
Business Parks, Inc., PS Business Parks, L.P., Shurgard Europe or a Subsidiary
of Shurgard Europe matures within six months of issuance), plus (h) the Fair
Market Value of all Marketable Securities owned by the Company and its
Subsidiaries, plus (i) all other assets of the Company and its Subsidiaries (the
value of which is determined in accordance with GAAP but excluding assets
classified as intangible under GAAP).  No more than 10.0% of the Gross Asset
Value may be attributable to the aggregate of the following (x) the current book
value of land held for development and (y) the value attributable to the assets
referenced in clauses (g) and (i) above.  For the avoidance of doubt, the value
of the Equity Interests of PS Business Parks, Inc., PS Business Parks, L.P., any
Subsidiary of PS Business Parks, Inc., Shurgard Europe, or any Subsidiary of
Shurgard Europe



 

--------------------------------------------------------------------------------

 

 

owned by the Company and its Subsidiaries that constitute Marketable Securities
shall be determined under clause (a) of the definition of Fair Market
Value.  The Company shall have the option to include EBITDA under clause (a)
above from Real Properties that are otherwise subject to valuation under clause
(e) above; provided,  however, that if such election is made, any value
attributable to such Real Properties under clause (e) above shall be excluded
from the determination of the amount under clause (e).

“Ground Lease” means a ground lease containing terms and conditions customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, including without
limitation, the following: (a) a remaining term (exclusive of any unexercised
extension options) of 40 years or more from the date hereof; (b) the right of
the lessee to mortgage and encumber its interest in the leased property, and to
amend the terms of any such mortgage or encumbrance, in each case, without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) acceptable transferability of the
lessee’s interest under such lease, including ability to sublease; (e)
acceptable limitations on the use of the leased property; and (f) clearly
determinable rental payment terms which in no event contain profit participation
rights.

“Group” means, at any time, the Company and its Subsidiaries at such time.

“Group Structure Chart” means the group structure chart set forth in Schedule
5.4.

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. 





 

--------------------------------------------------------------------------------

 

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
and (e) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1;
 provided,  however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“Hughes Family Member” means any of the following: (a) B. Wayne Hughes, his
spouse, his children (natural or adopted) and the children (natural or adopted)
of his children; or (b) any foundation, trust, partnership, corporation or other
Person controlled by any of the individuals referred to in clause (a).

 “Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off Balance Sheet Liabilities of such Person;
(f) net obligations under any Derivative Contract not entered into as a hedge
against interest rate risk in respect of existing Indebtedness in an amount
equal to the Derivatives Termination Value thereof; and (g) all Indebtedness of
other Persons which (i) such Person has Guaranteed or is otherwise recourse to
such Person or (ii) is secured by a Lien on any property of such Person.

“Initial Swap Agreement” is defined in Section 8.6(b).





 

--------------------------------------------------------------------------------

 

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes) and
interest expense attributable to Capitalized Lease Obligations) of such Person
and in any event shall include all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which such Person is
wholly or partially liable whether pursuant to any repayment, interest carry,
performance Guarantee or otherwise, plus (b) to the extent not already included
in the foregoing clause (a) such Person’s Ownership Share of all paid, accrued
or capitalized interest expense for such period of Unconsolidated Affiliates of
such Person (other than any such interest expense paid or payable by
Unconsolidated Affiliates to such Person). 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person.  Any commitment or option to
make an Investment in any other Person shall constitute an Investment.  Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in this Agreement, the amount or value of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“Investment Grade” is defined in Section 8.9(d).

“ISDA Master Agreement” is defined in Section 8.10.

“Issuer Credit Rating” is defined in Section 8.9(d).

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered



 

--------------------------------------------------------------------------------

 

 

or otherwise identified for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to the payment
of the general, unsecured creditors of such Person; (c) the filing of any
financing statement under the UCC or its equivalent in any jurisdiction; and (d)
any agreement by such Person to grant, give or otherwise convey any of the
foregoing.

“Make-Whole Amount” is defined in Section 8.6.

“Managed REIT” means a REIT managed or advised by the Company or its
Subsidiaries.

“Management Contract” means a management contract or advisory agreement under
which the Company or any of its Subsidiaries provides management and advisory
services to a third party, consisting of management of properties or provision
of advisory services on property acquisition and dispositions, equity and debt
placements and related transactional matters.

“Management Revenues” means, for any period, an amount equal to the aggregate
sum of revenues for such period earned by the Company and its Subsidiaries on a
pro forma basis from providing management and advisory services under Management
Contracts (determined on a consolidated basis in accordance with GAAP),
including asset management revenue, performance revenue, structuring revenue,
advisor's participation in cash flow (if any), interest income or any revenue
earned as stipulated in a Management Contract and booked for financial reporting
purposes, and distributions received for such period related to the ownership of
equity in managed funds and Managed REITs but excluding revenue related to
reimbursed costs; provided,  however, that Management Revenues shall exclude any
revenues earned under Management Contracts, or distributions received, by the
Company and its Subsidiaries on a pro forma basis from a current Subsidiary that
has not been a Subsidiary for the entirety of such period.

“Marketable Securities” means: (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
or America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or have trading privileges on the New York Stock Exchange, the
American Stock Exchange or another recognized national United States securities
exchange, the London Stock Exchange, Euronext or another recognized European
securities exchange; (b) convertible securities which can be converted at any
time into common or preferred Equity Interests of the type described in the
immediately preceding clause (a); and (c) securities evidencing Indebtedness
issued by Persons located in, and formed under the laws of, any State of the
United States or America or the District of Columbia, which Persons have a
Credit Rating of BBB- or Baa3 or better.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.





 

--------------------------------------------------------------------------------

 

 

“Material Indebtedness” means then outstanding Indebtedness (other than the
Notes) of any member of the Group that is recourse to any one or more of the
assets of any member of the Group in an aggregate principal amount exceeding
$150,000,000; provided,  however, Material Indebtedness shall not include any
Non-Recourse Indebtedness.

“Material Subsidiary” means any Subsidiary to which $500,000,000 or more of the
Gross Asset Value is attributable on an individual basis. 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets or financial condition of the Group taken as a whole, (b) the ability of
the Company to perform its payment obligations under this Agreement or the Notes
and/or its obligations under any of Sections 10.3 through 10.8, (c) the ability
of any Subsidiary Guarantor to perform its payment obligations under the
Subsidiary Guaranty Agreement to which it is party or (d) the validity or
enforceability of this Agreement, the Notes or any Subsidiary Guaranty
Agreement.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than this Agreement) which prohibits or
purports to prohibit the creation of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person.

“Negative Rating Event”  is defined in Section 8.9(a).

“Net Loss” is defined in Section 8.10. 

“Net Gain” is defined in Section 8.10.

“Net Income (Loss)” means the aggregate of net income (or loss) of the Company
and its Subsidiaries on a pro forma basis for the applicable period (determined
on a consolidated basis in accordance with GAAP).

“Net Operating Income” means, for any Real Property and for a given period, the
sum (without duplication) of (a) rents and other revenues earned in the ordinary
course from such Real Property (excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for



 

--------------------------------------------------------------------------------

 

 

rent) minus (b) all expenses paid or accrued related to the ownership, operation
or maintenance of such Real Property, including but not limited to, taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Real Property, but specifically excluding general overhead expenses of
the Company and its Subsidiaries and any property management fees) minus (c) the
Reserve for Replacements for such Real Property for such period minus (d) the
actual property management fee, if any, paid during such period with respect to
such Real Property.

“New Swap Agreement”  is defined in Section 8.6(b).

“Non-Domestic Property” means a Real Property located outside a state of the
United States of America or the District of Columbia. 

“Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability in a form reasonably acceptable to
the Required Holders) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness.

“Non-Swapped Note” means any Note other than a Swapped Note. 

“Non-U.S. Plan” means any plan, fund, pension scheme or other similar program
that (a) is established or maintained outside the United States of America by
the Company or any Subsidiary for the benefit of employees of the Company or one
or more Subsidiaries residing outside the United States of America, which plan,
fund, pension scheme or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and (b) is not subject to
ERISA or the Code.

“Notes” is defined in Section 1.1.

“Noteholder Sanctions Violation” is defined in Section 10.9.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants paying rent pursuant to binding leases as
to which no default exists to (b) the aggregate net rentable square footage of
such Property.

“OFAC” is defined in Section 5.16(a).

“OFAC Event”  means (individually or collectively with one or more prior changes
occurring after the date of this Agreement) an amendment to, or change in, any



 

--------------------------------------------------------------------------------

 

 

U.S. Economic Sanctions laws or regulations after the date of this Agreement, or
an amendment to, or change in, an official interpretation or application of such
U.S. Economic Sanctions laws or regulations after the date of this Agreement,
which amendment or change is in force and continuing.

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program”  means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx. 

“Off Balance Sheet Liabilities” means, with respect to any Person, (a) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to any accounts or notes receivable sold, transferred or otherwise
disposed of by such Person, (b) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to property or assets
leased by such Person as lessee and (c) all obligations, contingent or
otherwise, of such Person under any synthetic lease, tax retention operating
lease, off balance sheet loan or similar off balance sheet financing if the
transaction giving rise to such obligation (i) is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease or (ii)
does not (and is not required to pursuant to GAAP) appear as a liability on the
balance sheet of such Person.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Original Swap Agreement”  is defined in Section 8.6(b).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate. 

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.





 

--------------------------------------------------------------------------------

 

 

“Permitted Jurisdiction” means (a) the United States of America, any State
thereof or the District of Columbia, (b) Canada or any Province thereof, (c) any
member of the European Union as of December 31, 2003 (except Greece, Italy,
Spain and Portugal), (d) Scotland, (e) Guernsey, (f) Jersey, (g) Switzerland,
(h) Australia and (i) New Zealand.

“Permitted Liens” means, with respect to any asset or property of a Person, (a)
Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business; (b)
Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workmen’s compensation, unemployment insurance or similar applicable laws; (c)
Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person; and (d) the rights of tenants under
leases or subleases not interfering with the ordinary conduct of business of
such Person and (e) Liens in favor of the holders (or their agent).

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by any member of
the Group or any ERISA Affiliate or with respect to which any member of the
Group or any ERISA Affiliate may have any liability.

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other equity interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other equity interest in, such
Person in respect of the payment of dividends or distributions, or distribution
of assets upon liquidation or both.

“Principal Bank Facility”  means that certain Amended and Restated Credit
Agreement, dated as of March 21, 2012 by and among the Company, Wells Fargo
Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated (as Joint
Lead Arrangers and Joint Bookrunners), Wells Fargo Bank, National Association
(as Agent), Bank of America, N.A. (as Syndication Agent) and each of the other
financial institutions listed more fully therein, as the same may be amended or
modified from time to time including, without limitation, by that certain Third
Amendment thereto dated as of March 31, 2015, and any successor or replacement
syndicated credit facility or bilateral credit facility of the Company entered
into to refinance or replace such facility so long as the



 

--------------------------------------------------------------------------------

 

 

principal amount of Indebtedness which is permitted to be incurred thereunder is
equal to or in excess of $300,000,000 (or its equivalent in any other currency).
   

“Prohibited Subsequent Actions” is defined in Section 10.9.

“Project” means any office, industrial/manufacturing facility, educational
facility, retail facility, distribution/warehouse facility, assembly or
production facility, hotel, day care center, storage facility, health
care/hospital facility, restaurant, radio or TV station,
broadcasting/communication facility (including any transmission facility), any
combination of any of the foregoing, or any land to be developed into any one or
more of the foregoing pursuant to a written agreement with respect to such land
for a transaction involving a lease (or franchise agreement, in the case of a
hotel), in each case owned, directly or indirectly, by any of the Company or its
Subsidiaries.

“Property EBITDA”  means, for any period, an amount equal to Consolidated EBITDA
plus corporate level general and administrative expenses less Management
Revenues plus any expenses related to the earning of Management Revenues.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PS Business Park Group” means PS Business Parks, Inc., PS Business Parks L.P.,
and any direct or indirect Subsidiary of PS Business Parks, Inc. or PS Business
Parks L.P.

 “PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Rated Securities” is defined in Section 8.9(d).

“Rating Agency” is defined in Section 8.9(d).

“Rating Downgrade” is defined in Section 8.9(d).





 

--------------------------------------------------------------------------------

 

 

“Real Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) for use as storage facility either as a
mini-warehouse or combination mini-warehouse and central warehouse for container
storage.

“Recognized German Bund Market Makers” is defined in Section 8.6(a).

“Recourse Indebtedness” means, with respect to a Person, all Indebtedness of
such Person that is not Non-Recourse Indebtedness.

“Reinvestment Yield” is defined in Section 8.6(a).

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that is an “accredited investor” within the meaning of Regulation D of the
Securities Act and (a) invests in securities or bank loans, and (b) is advised
or managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.

“Remaining Average Life” is defined in Section 8.6(a).

“Remaining Scheduled Payments” is defined in Section 8.6(a).

“Replacement Swap Agreement”  is defined in Section 8.6(b).

“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned
by the Company or any of its Affiliates).

“Reserve for Replacements” means, for any period and with respect to any Real
Property, an amount equal to (a) the aggregate net rentable square footage of
all completed space of such Real Property times (b) $0.35 times (c) the number
of days such Real Property was operated in such period divided by (d) 365.  If
the term Reserve for Replacements is used without reference to any specific Real
Property, then it shall be determined on an aggregate basis with respect to all
Real Properties and the applicable Ownership Shares with respect to all Real
Properties of all Unconsolidated Affiliates.

“Responsible Officer” means any Senior Financial Officer, the Secretary and any
other officer or manager of the Company with responsibility for the
administration of the relevant portion of this Agreement.

“Sanctions Prepayment Date” is defined in Section 8.8(a). 

“Sanctions Prepayment Notice” is defined in Section 8.8(a).

“Sanctions Prepayment Response Date” is defined in Section 8.8(a).





 

--------------------------------------------------------------------------------

 

 

“SEC” means the Securities and Exchange Commission of the United States or any
successor thereto.

“Secured Indebtedness” means, with respect to any Person, (a) all Indebtedness
of such Person that is secured in any manner by any Lien on any property plus
(b) such Person’s Ownership Share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates.

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

“Senior Financial Officer” means the chief executive officer, the chief
financial officer, principal accounting officer, treasurer or comptroller of the
Company.

“Settlement Date” is defined in Section 8.6(a).

“Shurgard Group”  means Shurgard European Holdings LLC, a Delaware limited
liability company (“SEH”), and Shurgard German Holdings LLC , a Delaware limited
liability company (“SGH”), and any direct or indirect Subsidiary of SEH or SGH.

“Shurgard Europe” means Shurgard European Holdings LLC.

“Source” is defined in Section 6.2.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the Board of Trustees or other persons performing similar
functions of such corporation, partnership, limited liability company or other
entity (without regard to the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.  Notwithstanding the foregoing, no member of the Shurgard Group or
the PS Business Park Group shall at any time constitute or be considered a
Subsidiary for any purpose of this Agreement if at such time the shares of the
holding company of the Shurgard Group or the PS Business Park Group (as
applicable) are publicly traded and such holding company is not a Wholly Owned
Subsidiary of the Company.

“Subsidiary Guarantor” is defined in Section 1.2.

“Subsidiary Guaranty Agreement” means a Subsidiary Guaranty Agreement of any
Subsidiary Guarantor, substantially in the form of Exhibit 1.2.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Breakage Amount” is defined in Section 8.10.





 

--------------------------------------------------------------------------------

 

 

“Swap Description” is defined in Section 8.6(b).

“Swap Agreement”  is defined in Section 8.6(b).

“Swap Early Termination” is defined in Section 8.10.

“Swap Termination Event” is defined in Section 8.10.

“Swapped Note”  is defined in Section 8.6(b)

“Swapped Note Called Accrued Interest Amount” is defined in Section 8.10.

“Swapped Note Called Notional Accrued Interest Amount” is defined in
Section 8.10.

“Swapped Note Called Notional Amount”  is defined in Section 8.6(b).

“Swapped Note Called Principal”  is defined in Section 8.6(b).

“Swapped Note Discounted Value”  is defined in Section 8.6(b).

“Swapped Note Reinvestment Yield”  is defined in Section 8.6(b).

“Swapped Note Remaining Average Life” is defined in Section 8.6(b).  

“Swapped Note Remaining Scheduled Swap Payments” is defined in Section 8.6(b).

“Swapped Note Settlement Date”  is defined in Section 8.6(b).

“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Company, a Subsidiary or an Unconsolidated
Affiliate with respect to such Real Property to achieve an Occupancy Rate such
that the Real Property is achieving breakeven or positive operating cash flow,
including without limitation, all amounts budgeted with respect to all of the
following:  (a) acquisition of land and any related improvements; (b) a
reasonable and appropriate reserve for construction interest; (c) a reasonable
and appropriate operating deficit reserve; (d) tenant improvements; (e) leasing
commissions; and (f) other hard and soft costs associated with the development
or redevelopment of such Real Property.  With respect to any Real Property to be
developed in more than one phase, the Total Budgeted Cost shall exclude budgeted
costs (other than costs relating to acquisition of land and related
improvements) to the extent relating to any phase for which (i) construction has
not yet commenced and (ii) a binding construction contract has not been entered
into by the Company, any Subsidiary or any Unconsolidated Affiliate, as the case
may be.





 

--------------------------------------------------------------------------------

 

 

“Total Indebtedness” means, without duplication, (a) Total Liabilities of the
Company and its Subsidiaries on a consolidated basis minus (b) (i) all accounts
payable and accrued expenses of the Company and its Subsidiaries and (ii)
obligations in respect of preferred partnership units or other preferred Equity
Interest issued by any Subsidiary (excluding obligations in respect of any such
preferred Equity Interests beneficially owned by the Company or any Subsidiary).

“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on
the balance sheet of such Person as of such date, and in any event shall include
(without duplication): (a) all Indebtedness of such Person (whether or not
Non-Recourse Indebtedness and whether or not secured by a Lien), including
without limitation, Capitalized Lease Obligations; (b) all accounts payable and
accrued expenses of such Person; (c) all purchase and repurchase obligations and
forward commitments of such Person to the extent such obligations or commitments
are evidenced by a binding purchase agreement (forward commitments shall include
without limitation (i) forward equity commitments and (ii) commitments to
purchase any real property under development, redevelopment or renovation); (d)
all unfunded obligations of such Person; (e) all lease obligations of such
Person (including ground leases) to the extent required under GAAP to be
classified as a liability on the balance sheet of such Person; (f) all
contingent obligations of such Person including, without limitation, all
Guarantees of Indebtedness by such Person; (g) all liabilities of any
Unconsolidated Affiliate of such Person, which liabilities such Person has
Guaranteed or is otherwise obligated on a recourse basis; (h) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person, including Non-Recourse Indebtedness of such Person (but excluding
Indebtedness of such Unconsolidated Affiliate owing to such Person); and (i) in
the case of the Company, obligations in respect of preferred partnership units
or other preferred Equity Interest issued by any Subsidiary (excluding
obligations in respect of any such preferred Equity Interests beneficially owned
by the Company or any Subsidiary).  For purposes of clauses (c) and (d) of this
definition, the amount of Total Liabilities of a Person at any given time in
respect of (x) a contract to purchase or otherwise acquire unimproved or
developed real property shall be equal to the total purchase price payable by
such Person under the contract if, at such time, the seller of such real
property would be entitled to specifically enforce the contract against such
Person, and (y) a contract relating to the acquisition of real property which
the seller is required to develop or renovate prior to, and as a condition
precedent to, such acquisition, shall equal the maximum amount reasonably
estimated to be payable by such Person under the contract assuming performance
by the seller of its obligations under the contract, which amount shall include,
without limitation, any amounts payable after consummation of such acquisition
which may be based on certain performance levels or other related criteria. 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.





 

--------------------------------------------------------------------------------

 

 

“Unconsolidated Affiliate” shall mean, with respect to any Person, any other
Person (other than PS Business Parks, Inc., PS Business Parks L.P., Subsidiaries
of PS Business Parks, Inc., Shurgard Europe and Subsidiaries of Shurgard Europe)
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Asset” means a promissory note or a Marketable Security which
satisfies all of the following requirements: (a) such property is wholly owned
by the Company or a Wholly Owned Subsidiary provided, that if a Subsidiary does
not meet the definition of “Wholly Owned Subsidiary” solely because such
Subsidiary has issued partnership interests that are or will be convertible at
the option of the holder of such partnership interest into the Equity Interests
or Preferred Stock of the Company, such Subsidiary shall be considered a “Wholly
Owned Subsidiary” for purposes of this clause (a); and (b) neither such
property, nor if such asset is owned by a Subsidiary, any of the Company’s
direct or indirect ownership interest in such Subsidiary, is subject to (i) any
Lien other than Permitted Liens of the types described in clauses (a), (b), and
(e) of the definition thereof or (ii) any Negative Pledge.

“Unencumbered Asset Value” means, at a given time, the sum (without duplication)
of (a) Capitalized Unencumbered NOI, excluding Capitalized Unencumbered NOI
attributable to Real Properties acquired by the Company or such Subsidiary
during the immediately preceding four consecutive fiscal quarters of the Company
and Development Properties, plus (b) all cash and cash equivalents (excluding
tenant deposits and other cash and cash equivalents the disposition of which is
restricted) of the Company or any Wholly Owned Subsidiary so long as such cash
and cash equivalents are not subject to any Liens (other than Permitted Liens of
the types described in clauses (a), (b), and (e) of the definition thereof) or
to any Negative Pledge, plus (c) the current book value of Development
Properties  and all land held for development that, in each case, constitute
Eligible Properties; provided,  however, any land which is not appropriately
entitled or zoned to permit the use of such Real Property as a self-storage
facility shall only be included at 50% of book value, plus (d) at the Company’s
option, the purchase price paid by the Company or any Subsidiary (less any
amounts paid to the Company or such Subsidiary as a purchase price adjustment,
held in escrow, retained as a contingency reserve, or in connection with other
similar arrangements, and without regard to allocations of property purchase
prices pursuant to Statement of Financial Accounting Standards No. 141 or other
provisions of GAAP) for any Eligible Property acquired by the Company or such
Subsidiary during the immediately preceding four consecutive fiscal quarters of
the Company, plus (e) the contractual purchase price of Eligible Properties of
the Company and its Subsidiaries subject to purchase obligations, repurchase
obligations, forward commitments and unfunded obligations to the extent such
obligations and commitments are included in determinations of  Unsecured
Indebtedness of the Company and its Subsidiaries, plus (f) the value (determined
in accordance with GAAP) of all promissory notes that are also Unencumbered
Assets and payable solely to the Company or any of its Wholly Owned



 

--------------------------------------------------------------------------------

 

 

Subsidiaries (excluding any such note where (i) the obligor is more than 30 days
past due with respect to any payment obligation or is the subject of a
bankruptcy proceeding or other proceeding, event or condition of the types
referred to in Section 11(g) or (h) or (ii) the obligor is an Affiliate of the
Company (other than PS Business Parks, Inc., PS Business Parks, L.P., Shurgard
Europe or a Subsidiary of Shurgard Europe, so long as any such note issued by
any of PS Business Parks, Inc., PS Business Parks, L.P., Shurgard Europe or a
Subsidiary of Shurgard Europe matures within six months of issuance), plus (g)
the Fair Market Value of all Marketable Securities that are also Unencumbered
Assets.  To the extent that the amount of Unencumbered Asset Value attributable
to Real Properties leased pursuant to Ground Leases would constitute more than
10.0% of Unencumbered Asset Value, such excess shall be excluded.  To the extent
that the amount of Unencumbered Asset Value attributable to Non-Domestic
Properties would constitute more than 10.0% of Unencumbered Asset Value, such
excess shall be excluded.  To the extent that the amount of Unencumbered Asset
Value attributable to (x) the current book value of land held for development
and (y) the value attributable to the assets referenced in clause (f) above,
would exceed 10.0% of Unencumbered Asset Value, such excess shall be
excluded.  For the avoidance of doubt, the value of the Equity Interests of PS
Business Parks, Inc., PS Business Parks, L.P., any Subsidiary of PS Business
Parks, Inc., Shurgard Europe, or any Subsidiary of Shurgard Europe owned by the
Company and its Subsidiaries that constitute Marketable Securities shall be
determined under clause (a) of the definition of Fair Market Value.  The Company
shall have the option to include Capitalized Unencumbered NOI under clause (a)
above from Real Properties that are otherwise subject to valuation under clause
(d) above; provided,  however, that if such election is made, any value
attributable to such Real Properties under clause (d) above shall be excluded
from the determination of the amount under clause (d). Further, no Real Property
or any of the other assets described in clauses (a) through (g) owned or held
(or in the case of any Eligible Property subject to a Ground Lease, leased) by a
Subsidiary shall be included in the calculation of Unencumbered Asset Value if
such Subsidiary has incurred, acquired or suffered to exist any Recourse
Indebtedness. 

“Unsecured Indebtedness” means, with respect to any Person as of a given date,
Indebtedness of such Person that is not Secured Indebtedness; provided,
 however, that any Indebtedness that is secured only by a pledge of Equity
Interests shall be deemed to be Unsecured Indebtedness.

“Unencumbered NOI” means, for any period, the aggregate Net Operating Income for
such period of all Eligible Properties. 

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.





 

--------------------------------------------------------------------------------

 

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares or, in the case of a trust, trustees’
qualifying shares) are at the time directly or indirectly owned or controlled by
such Person or one or more other Subsidiaries of such Person or by such Person
and one or more other Subsidiaries of such Person. In the case of the Company,
the term “Wholly Owned Subsidiary” shall also include any Subsidiary of the
Company (a) of which the Company owns or controls, directly, or indirectly
through one or more other Subsidiaries, at least 95% of the equity securities or
other ownership interests of such Subsidiary and (b) the remaining the equity
securities or other ownership interests of such Subsidiary are owned by Hughes
Family Members.

﻿

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B

﻿

 

 

 

 

﻿

﻿

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.4

﻿

﻿

﻿

﻿

﻿

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.15

﻿

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.6

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1

Form of Note

PUBLIC STORAGE

1.54% Senior Note Due April 12, 2024

No. R-[_____][Date]

€[_______]     PPN:  74464# AB6

FOR VALUE RECEIVED, the undersigned, PUBLIC STORAGE (herein called the
“Company”) a real estate investment trust formed under the laws of the State of
Maryland, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] EUROS (or so much thereof as shall not
have been prepaid) on April 12, 2024 (together with any accrued interest to such
date), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 1.54% per annum from the
date hereof, payable semiannually, on the twelfth day of April and October in
each year, commencing with the April 12th or October 12th next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of interest and any
overdue payment of any Make-Whole Amount or Net Loss on any Swapped Note,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand) at a rate per annum from time to time equal to the Default
Rate.

Payments of any amounts due in respect of this Note are to be made in Euros or
Dollars (as determined by the terms of the Note Purchase Agreement referred to
below) at JPMorgan Chase Bank, N.A. in New York, New York or any successor
thereto or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of April 12,  2016 (as from
time to time amended, the “Note Purchase Agreement”), by and among the
Company and the respective Purchasers named therein, and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representations set
forth in Section 6 of the Note Purchase Agreement.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

 

 

--------------------------------------------------------------------------------

 

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

The payment of this Note may from time to time be guaranteed by certain
Subsidiary Guarantors. 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount and any applicable Net Loss on any
Swapped Note) and with the effect provided in the Note Purchase Agreement.

﻿

[signature page follows]

﻿

﻿





 

--------------------------------------------------------------------------------

 

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the State of New York excluding
choice of law principles of the law of such State that would permit the
application of the laws of a jurisdiction other than such State.


PUBLIC STORAGE


________________________________
Name:
Title: 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.2

Form of Subsidiary Guaranty Agreement

[TO BE REVIEWED AND UPDATED BY LOCAL COUNSEL IN ORDER TO ACCOUNT FOR ANY
LIMITATIONS OR LEGAL REQUIREMENTS FOR EACH JURISDICTION, WHICH WILL IN ANY CASE
BE SUBSTANTIVELY IDENTICAL TO THOSE CONTAINED IN THE BANK FACILITY]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

SUBSIDIARY GUARANTY AGREEMENT

€100,000,000

1.54% Senior Notes due April 12, 2024

of

PUBLIC STORAGE

﻿

﻿





 

 

--------------------------------------------------------------------------------

 

 



This Subsidiary Guaranty Agreement (as may be amended, restated or otherwise
modified from time to time, this “Guaranty Agreement”) is dated as of [_______]
[__], 20[__] and is made by  [                      ], a [______________]
organized/incorporated under the laws of [          ] (the “Guarantor”).

RECITALS:

A.The Guarantor is a direct or indirect subsidiary of Public Storage, a real
estate investment trust formed under the laws of the State of Maryland (the
“Company”).

B.In order to refinance outstanding Indebtedness of the Group and for general
corporate purposes, the Company entered into a Note Purchase Agreement dated as
of April 12, 2016 (as may be amended, restated, or otherwise modified from time
to time, the “Agreement”) with the institutions named on Schedule B to such
Agreement (the “Purchasers”), providing for, among other things, the issue and
sale to the Purchasers of €100,000,000 aggregate principal amount of its
1.54% Senior Notes due April 12, 2024 (collectively, as may be amended, restated
or otherwise modified from time to time, including any such notes issued in
substitution therefore pursuant to Section 13 of the Agreement, the
“Notes”).  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned thereto in the Agreement.

C.The Guarantor by reason of its interest in the financing by the Company of
certain outstanding debt and in order to assist the Company in maintaining
compliance with the Agreement, has agreed to execute this Guaranty Agreement.

D.The Guarantor will receive direct and indirect benefits from the financing
arrangements contemplated by the Agreement and the continued compliance
therewith.  The [partner][Board of Directors][shareholders][board of managers]
of the Guarantor [has][have] determined that the incurrence of its obligations
hereunder is in the best interests of the Guarantor.

NOW, THEREFORE, in consideration of the premises and the receipt whereof is
hereby acknowledged, the Guarantor does hereby covenant and agree as follows:

SECTION 1.GUARANTY.

(a)The Guarantor hereby irrevocably, absolutely and unconditionally guarantees
to the holders from time to time of the Notes:  (i) the full and prompt payment
on demand of the principal of all of the Notes and of the interest thereon at
the rate therein stipulated (including, without limitation, to the extent
legally enforceable, interest on any overdue principal, Make-Whole Amount, if
any,  Net Loss, if any, and interest at the rates specified in the Notes and
interest accruing or becoming owing both prior to and subsequent to the
commencement of any bankruptcy, reorganization or similar proceeding involving
the Company) and the Make-Whole Amount, if any, Net Loss, if any, and all other
amounts owing to the holders from time to time under the Notes and 



 

--------------------------------------------------------------------------------

 

 

the Agreement when and as the same shall become due and payable, whether by
lapse of time, upon redemption or prepayment, by extension or by acceleration or
declaration, or otherwise, (ii) the full and prompt performance and observance
by the Company of each and all of the covenants and agreements required to be
performed or observed by the Company under the terms of the Agreement and the
Notes, and (iii) payment, upon demand by any holder of the Notes, of all costs
and expenses, legal or otherwise (including reasonable attorney’s fees) and such
expenses, if any, as shall have been expended or incurred in the protection or
enforcement of any right or privilege under the Agreement, this Guaranty
Agreement or any Note or in any consultation or action in connection therewith,
and in each and every case irrespective of the validity, regularity, or
enforcement of any of the Notes, the Agreement or any of the terms thereof or of
any other like circumstance or circumstances (all of the obligations described
in the foregoing clause (i), clause (ii) and clause (iii) being referred to
herein as the “Guaranteed Obligations”).  The guaranty of the Guaranteed
Obligations herein provided for is a guaranty of the immediate and timely
payment of the principal, interest, Make-Whole Amount, if any, and Net Loss, if
any, on the Notes as and when the same are due and payable and shall not be
deemed to be a guaranty only of the collectability of such payments and that in
consequence thereof each holder of the Notes may sue the Guarantor directly upon
such Guaranteed Obligations. The Guarantor agrees as a primary obligation to
indemnify each holder of a Note from time to time on demand from and against any
loss incurred by it as a result of the Agreement, any Notes and/or this Guaranty
Agreement being or becoming void, voidable or unenforceable for any reason
whatsoever, whether or not known to such holder of a Note, the amount of such
loss being the amount which such holder of a Note would otherwise have been
entitled to recover from the Guarantor.

(b)Principal Obligor.  The obligations of the Guarantor hereunder shall be
deemed to be undertaken as principal obligor and not merely as surety.

(c)Continuing Obligations.  The obligations of the Guarantor hereunder shall be
continuing obligations notwithstanding any settlement of account or other matter
or thing whatsoever and, in particular but without limitation, shall not be
considered satisfied by any intermediate payment or satisfaction of all or any
of the Company’s obligations under or in respect of any Note and the Agreement
and shall continue in full force and effect until all sums due from the Company
in respect of the Notes and the Agreement have been paid and all other
obligations of the Company thereunder or in respect thereof have been satisfied,
in full.

SECTION 2.OBLIGATION ABSOLUTE AND UNCONDITIONAL; TERMINATION.

(a)This Guaranty Agreement shall be absolute and unconditional and shall remain
in full force and effect until the entire principal, interest, Make-Whole
Amount (if any) and Net Loss (if any) on the Notes and all other sums due
pursuant to the Agreement and the Notes shall have been fully, finally and
indefeasibly paid and such Guaranteed Obligations shall not be affected,
modified or impaired upon the happening



 

--------------------------------------------------------------------------------

 

 

from time to time of any event or condition, including without limitation any of
the following, whether or not with notice to or the consent of the Guarantor:

(i)the power or authority or the lack of power or authority of the Company to
issue the Notes or of the Company to execute and deliver the Agreement, and
irrespective of the validity of the Notes or the Agreement or any other
Subsidiary Guaranty Agreement or of any defense whatsoever that the Company may
or might have to the payment of the Notes (including, without limitation,
principal, interest, Make-Whole Amount, if any, and Net Loss, if any) or to the
performance or observance of any of the provisions or conditions of the
Agreement or the Notes or any other Subsidiary Guaranty Agreement, or the
existence or continuance of the Company as a legal entity;

(ii)any failure to present the Notes for payment or to demand payment thereof,
or to give the Guarantor or the Company notice of dishonor for non-payment of
the Notes, when and as the same may become due and payable, or notice of any
failure on the part of the Company to do any act or thing or to perform or to
keep any covenant or agreement by either of them to be done, kept or performed
under the terms of the Notes or the Agreement;

(iii)additional money lent to the Company, any extension of the obligation of
the Notes, either indefinitely or for any period of time, or any other
modification in the obligation of the Notes or the Agreement or any other
Subsidiary Guaranty Agreement or the Company thereon, or in connection
therewith, or any sale, release, substitution or exchange of any security;

(iv)any act or failure to act with regard to the Notes or the Agreement or any
other Subsidiary Guaranty Agreement or anything which might vary the risk of the
Guarantor (including, without limitation, any release or substitution of any one
or more of the endorsers or guarantors of the Guaranteed Obligations);

(v)any action taken under the Agreement or the Notes, or any other Subsidiary
Guaranty Agreement in the exercise of any right or power thereby conferred or
any failure or omission on the part of any holder of any Note to first enforce
any right or security given under the Agreement or the Notes or any other
Subsidiary Guaranty Agreement or any failure or omission on the part of any
holder of any of the Notes to first enforce any right against the Company or any
other Subsidiary Guarantor;

(vi)the waiver, compromise, settlement, release or termination of any or all of
the obligations, covenants or agreements of the Company contained in the
Agreement and the Notes, or of any other Subsidiary Guarantor contained in any
other Subsidiary Guaranty Agreement, or of the payment, performance or
observance thereof;

(vii)the failure to give notice to the Company, the Guarantor or any other
Subsidiary Guarantor of the occurrence of any Default or Event of Default under
the terms and provisions of the Agreement or other breach by the Company, the



 

--------------------------------------------------------------------------------

 

 

Guarantor or any other Subsidiary Guarantor under the Notes or any other
Subsidiary Guaranty Agreement;

(viii)the extension of the time for payment of any principal of, or interest,
Make-Whole Amount or Net Loss or any other amount, if any, on any Note owing or
payable on such Note or of the time of or for performance of any obligations,
covenants or agreements under or arising out of the Notes or any other
Subsidiary Guaranty Agreement or the extension or the renewal of any thereof;

(ix)the modification or amendment (whether material or otherwise) of any
obligation, covenant or agreement set forth in the Agreement, the Notes or each
Subsidiary Guaranty Agreement;

(x)any failure, omission, delay or lack on the part of the holders of the Notes
to enforce, assert or exercise any right, power or remedy conferred on the
holders of the Notes in the Agreement, the Notes or any other Subsidiary
Guaranty Agreement or any other act or acts on the part of the holders from time
to time of the Notes;

(xi)the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets, marshaling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization or arrangement under bankruptcy or similar laws,
composition with creditors or readjustment of, or other similar procedures
affecting the Guarantor, or any other Subsidiary Guarantor, or the Company or
any of the assets of any of them, or any allegation or contest of the validity
of the Agreement, the Notes, any other Subsidiary Guaranty Agreement or the
disaffirmance of the Agreement, the Notes or any other Subsidiary Guaranty
Agreement in any such proceeding (it being understood that the obligations of
the Guarantor under this Guaranty Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment made with respect to
the Notes is rescinded or must otherwise be restored or returned by any holder
of the Notes upon the insolvency, bankruptcy or reorganization of the Company,
the Guarantor or any other Subsidiary Guarantor, all as though such payment had
not been made);

(xii)any event or action that would, in the absence of this clause, result in
the release or discharge by operation of law of the Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Guaranty Agreement;

(xiii)the invalidity or unenforceability of the Agreement, the Notes or any
other Subsidiary Guaranty Agreement;

(xiv)the invalidity or unenforceability of the obligations of the Guarantor
under this Guaranty Agreement, the absence of any action to enforce such
obligations of the Guarantor, any waiver or consent by the Guarantor with
respect to any of the provisions hereof or of the Agreement, the Notes or any
other Subsidiary Guaranty Agreement or any other circumstances which might
otherwise constitute a discharge or



 

--------------------------------------------------------------------------------

 

 

defense by the Guarantor, including, without limitation, any failure or delay in
the enforcement of the obligations of the Guarantor with respect to this
Guaranty Agreement or any of the Agreement, the Notes or any other Subsidiary
Guaranty Agreement or of notice thereof; or any suit or other action brought by
any shareholder or creditor of, or by, the Guarantor or any other Person, for
any reason, including, without limitation, any suit or action in any way
attacking or involving any issue, matter or thing in respect of this Guaranty
Agreement, the Agreement or the Notes or any other agreement;

(xv)the default or failure of any Subsidiary Guarantor fully to perform any of
its covenants or obligations set forth in its respective Subsidiary Guaranty
Agreement;

(xvi)the impossibility or illegality of performance on the part of the Company
or any other Person of its obligations under any of the Agreement, the Notes,
each Subsidiary Guaranty Agreement or any other instruments;

(xvii)in respect of the Company or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to the Company or any other Person, or other impossibility of performance
through fire, explosion, accident, labor disturbance, floods droughts,
embargoes, wars (whether or not declared), civil commotions, acts of God or the
public enemy, delays or failure of suppliers or carriers, inability to obtain
materials, action of any regulatory body or agency, change of law or any other
causes affecting performance, or other force majeure, whether or not beyond the
control of the Company or any other Person and whether or not of the kind
hereinbefore specified;

(xviii)any attachment, claim, demand, charge, lien, order, process, encumbrance
or any other happening or event or reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, or any claims, demands, charges or liens of any nature,
foreseen or unforeseen, incurred by any Person, or against any sums payable
under this Guaranty Agreement, so that such sums would be rendered inadequate or
would be unavailable to make the payments herein provided;

(xix)any sale, exchange, release or surrender of any property at any time
pledged or granted as security in respect of the Guaranteed Obligations, whether
so pledged or granted by the Guarantor or another guarantor of the obligations
of the Company under the Agreement, the Notes or any other Subsidiary Guaranty
Agreement; or

(xx)any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Guarantor in respect of the obligations of the
Guarantor under this Guaranty Agreement, the Agreement or the Notes;





 

--------------------------------------------------------------------------------

 

 

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
paragraph that the obligations of the Guarantor hereunder shall be absolute and
unconditional to the extent herein specified and shall not be discharged,
impaired or varied except by the full, final and indefeasible payment to the
holders thereof of the principal of, interest on, Make-Whole Amount, if any, and
Net Loss, if any, and any other amounts due in respect of the Notes and under
the Agreement, and then only to the extent of such payments.  Without limiting
any of the other terms or provisions hereof, it is understood and agreed that in
order to hold the Guarantor liable hereunder, there shall be no obligation on
the part of any holder of any Note to resort, in any manner or form, for
payment, to the Company, to any other Person or to the properties or estates of
any of the foregoing.  All rights of the holder of any Note pursuant thereto or
to this Guaranty Agreement and the Agreement may be transferred or assigned at
any time or from time to time and shall be considered to be transferred or
assigned upon the transfer of such Note whether with or without the consent of
or notice to the Guarantor or the Company.  Without limiting the foregoing, it
is understood that repeated and successive demands may be made and recoveries
may be had hereunder as and when, from time to time, the Company shall default
under the terms of the Notes or the Agreement and that notwithstanding recovery
hereunder for or in respect of any given default or defaults by the Company
under the Notes or the Agreement, this Guaranty Agreement shall remain in full
force and effect and shall apply to each and every subsequent default.

(b)To the fullest extent permitted by law, the Guarantor does hereby expressly
waive:

(i)all of the matters specified in clause (a) of this Section 2 and any notices
in respect thereof;

(ii)notice of acceptance of this Guaranty Agreement;

(iii)notice of any purchase or acceptance of the Notes under the Agreement, or
the creation, existence or acquisition of any of the Guaranteed Obligations,
subject to the Guarantor’s right to make inquiry of each holder to ascertain the
amount of the Guaranteed Obligations at any reasonable time;

(iv)notice of the amount of the Guaranteed Obligations, subject to the
Guarantor’s right to make inquiry of each holder to ascertain the amount of the
Guaranteed Obligations at any reasonable time; and

(v)any stay (except in connection with a pending appeal), valuation, appraisal,
redemption or extension law now or at any time hereafter in force that, but for
this waiver, might be applicable to any sale of property of the Guarantor made
under any judgment, order or decree based on this Guaranty Agreement, and the
Guarantor covenants that it will not at any time insist upon or plead, or in any
manner claim or take the benefit or advantage of any such law.





 

--------------------------------------------------------------------------------

 

 

(c)Each of the rights and remedies granted under this Guaranty Agreement to each
holder in respect of the Notes held by such holder may be exercised by such
holder without notice to, or the consent of or any other action by, any other
holder.  Each holder may proceed to protect and enforce this Guaranty Agreement
by making the payment hereunder on demand, by suit or suits or proceedings in
equity, at law or in bankruptcy, and whether for the specific performance of any
covenant or agreement contained herein or in execution or aid of any power
herein granted; or for the recovery of judgment for the obligations hereby
guaranteed or for the enforcement of any other proper, legal or equitable remedy
available under applicable law.

(d)If any holder shall have instituted any proceeding to enforce any right or
remedy under this Guaranty Agreement, any Note held by such holder, the
Agreement or any other Subsidiary Guaranty Agreement and such proceeding shall
have been discontinued or abandoned for any reason, or shall have been
determined adversely to such holder, then and in every such case each such
holder and the Company shall, except as may be limited or affected by any
determination in such proceeding, be restored severally and respectively to its
respective former position hereunder and thereunder, and thereafter the rights
and remedies of such holders shall continue as though no such proceeding had
been instituted.

(e)Notwithstanding anything to the contrary above, the Guarantor, by written
notice to each holder of a Note, may terminate this Guaranty Agreement at any
time and all obligations hereunder arising after the date of said termination in
accordance with Section 9.8 of the Agreement, provided, that, at the time of and
after giving effect to such termination, no Default or Event of Default shall
have occurred and be continuing under the Agreement.

(f)Any term or provision of this Guaranty Agreement, the Agreement or the Notes
notwithstanding, if any U.S. federal or state fraudulent conveyance laws are
determined by a court of competent jurisdiction to be applicable to the
obligations of the Guarantor hereunder, the Guarantor’s obligations hereunder
shall be limited to the maximum aggregate amount of the obligations that would
not render the Guarantor’s obligations subject to avoidance under applicable
U.S. federal or state fraudulent conveyance laws.

Accordingly, the Guarantor irrevocably and unconditionally agrees as a primary
obligation to indemnify each holder of a Note from time to time from and against
any loss incurred by such holder as a result of any of the obligations of the
Company under or pursuant to any Note, the Agreement or any provision thereof
being or becoming void, voidable, unenforceable or ineffective for any reason
whatsoever, whether or not known to such holder or any other Person, the amount
of such loss being the amount which such holder would otherwise have been
entitled to recover from the Company.  Any amount payable pursuant to this
indemnity shall be payable in the manner and currency prescribed by the Notes
and the Agreement for payments by the Company in respect of the Notes.  This
indemnity constitutes a separate and independent



 

--------------------------------------------------------------------------------

 

 

obligation from the other obligations under this Guaranty Agreement and shall
give rise to a separate and independent cause of action.

SECTION 3.SUBROGATION PAYMENTS HELD IN TRUST.

(a)To the extent of any payments made under this Guaranty Agreement, the
Guarantor shall be subrogated to the rights of the holder of the Notes receiving
such payments, but the Guarantor covenants and agrees that such right of
subrogation shall be subordinate in right of payment to the rights of any
holders of the Notes for which full payment has not been made or provided for
and, to that end, the Guarantor agrees not to claim or enforce any such right of
subrogation or any right of setoff or any other right which may arise on account
of any payment made by the Guarantor in accordance with the provisions of this
Guaranty Agreement, including, without limitation, any right of reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any holder of the Notes against the Company or any other
guarantor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Company or any other guarantor, directly or indirectly,
in cash or other property or by set-off or in any other manner, payment or
security on account of such claim, remedy or right unless and until 366 days
after all of the Guaranteed Obligations (other than those arising by subrogation
as aforesaid) owned by Persons other than the Guarantor and all other sums due
or payable under this Guaranty Agreement have been fully paid and discharged or
payment therefor has been provided.

(b)If any payment shall be made to the Guarantor by the Company or any other
guarantor of the Notes of any amounts owing to the Guarantor by the Company or
such other guarantor during any time when the obligations of the Guarantor
hereunder shall have become due and payable, the Guarantor shall hold in trust
all such payments and amounts for the benefit of the holders of the Notes and
shall forthwith pay such amounts and payments to the holders of the Notes to be
credited and applied to the amounts due or to become due with respect to the
Notes and all other amounts payable under this Guaranty Agreement, whether
matured or unmatured.

SECTION 4.PREFERENCE.

The Guarantor agrees that to the extent the Company or any other Person makes
any payment on the Guaranteed Obligations, which payment or any part thereof is
subsequently invalidated, voided, declared to be fraudulent or preferential, set
aside, or is required to be repaid to a trustee, liquidator, receiver or any
other Person under any bankruptcy code, common law, or equitable cause, then and
to the extent of such payment, the obligation or the part thereof intended to be
satisfied shall be revived and continued in full force and effect with respect
to the Guarantor’s obligations hereunder, as if said payment had not been
made.  The liability of the Guarantor hereunder shall not be reduced or
discharged, in whole or in part, by any payment to any holder of the Notes from
any source that is thereafter paid, returned or refunded in whole or in part by
reason



 

--------------------------------------------------------------------------------

 

 

of the assertion of a claim of any kind relating thereto, including, but not
limited to, any claim for breach of contract, breach of warranty, preference,
illegality, invalidity or fraud asserted by any account debtor or by any other
Person.

SECTION 5.MARSHALING.

None of the holders of the Notes shall be under any obligation (a) to marshal
any assets in favor of the Guarantor or in payment of any or all of the
liabilities of the Company under or in respect of the Notes and the Agreement or
the obligation of the Guarantor hereunder or (b) to pursue any other remedy that
the Guarantor may or may not be able to pursue itself and that may lighten the
Guarantor’s burden, any right to which the Guarantor hereby expressly waives.

SECTION 6.REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR.

The Guarantor represents and warrants to you as follows:

(a)Organization and Authority:  The Guarantor is a ____________ duly organized,
validly existing and, to the extent such concept is recognized, in good standing
under the laws of its jurisdiction of incorporation; the Guarantor has the
corporate (or other appropriate) power and authority to own its properties and
to conduct its business and is duly qualified as a foreign entity and, to the
extent such concept is recognized, is in good standing in each other
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or, to the extent such
concept is recognized, in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. 

(b)Transaction Is Legal and Authorized.  The issuance of this Guaranty Agreement
and compliance with all of the provisions of this Guaranty Agreement

(1)are within the corporate (or other) powers of the Guarantor;

(2)will not violate any provisions of any law or any order of any court or
governmental authority or agency and will not conflict with or result in any
breach of any of the terms, conditions or provisions of, or constitute a default
under the articles of association, charter or by-laws or other constitutive
documents of the Guarantor or any indenture or other agreement or instrument to
which the Guarantor is a party or by which it may be bound or result in the
imposition of any Lien on any property of the Guarantor; and

(3)have been duly authorized by proper action on the part of the Guarantor and
any required action by the



 

--------------------------------------------------------------------------------

 

 

stockholders or other equity holders of the Guarantor required by law or by the
articles of association, charter or by-laws or other constitutive documents of
the Guarantor or otherwise, executed and delivered by the Guarantor and this
Guaranty Agreement constitutes the legal, valid and binding obligation, contract
and agreement of the Guarantor enforceable in accordance with its terms, except
as such terms may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting the enforcement of creditors’ rights
generally and (ii) equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(c)Governmental Consent.  No approval, consent or withholding of objection on
the part of any regulatory body is necessary in connection with the execution
and delivery by the Guarantor of this Guaranty Agreement or compliance by the
Guarantor with any of the provisions of this Guaranty Agreement.

(d)Commercial Benefit.  The Guarantor will derive a commercial benefit from the
execution and delivery of this Guaranty Agreement.

(e)Solvency.  After giving effect to the execution and delivery of this Guaranty
Agreement and taking into account (i) the likelihood of being required to
perform this Guaranty Agreement and (ii) the fact that the Guarantor does not
have any intention to defraud any of its creditors, the Guarantor is solvent and
able to pay its debts as and when they become due and payable.

Without in any way limiting the generality of the warranties and representations
contained in Section 5 of the Agreement, each of such warranties and
representations is, insofar as it refers to any Subsidiary, true and correct
with respect to the Guarantor.

The Guarantor will comply with each of the provisions of Section 9 and Section
10 of the Agreement, and each other covenant and agreement contained therein,
that is applicable to any Subsidiary generally.

SECTION 7.SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

(a)The Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, the City of
New York, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement.  To the fullest extent permitted by applicable law, the
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or



 

--------------------------------------------------------------------------------

 

 

proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

(b)The Guarantor agrees, to the fullest extent permitted by applicable law, that
a final judgment in any suit, action or proceeding of the nature referred to in
Section 7(a) brought in any such court shall be conclusive and binding upon it
subject to rights of appeal, as the case may be.

(c)The Guarantor consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in Section
7(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 8 or at such other address of which
such holder shall then have been notified pursuant to said Section.  The
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service. 

(d)Nothing in this Section 7 shall affect the right of any holder of a Note to
serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Guarantor
in the courts of any appropriate jurisdiction or to enforce in any lawful manner
a judgment obtained in one jurisdiction in any other jurisdiction.

(e)THE GUARANTOR (AND BY ACCEPTANCE HEREOF EACH HOLDER OF A NOTE) HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS GUARANTY
AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH.

SECTION 8.NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by a recognized overnight delivery service (with charges prepaid) or (c) by
email where the recipient has designated an email address for such purpose.  Any
such notice must be sent:

(i)if to a Purchaser, to such Person at the address specified for such
communications in Schedule B to the Agreement, or at such other address as the
Purchaser shall have specified to the Company in writing, or

(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or





 

--------------------------------------------------------------------------------

 

 

(iii)if to the Guarantor, c/o Public Storage, 701 Western Avenue, Glendale,
California 91201-2349, United States of America, to the attention of the Chief
Financial Officer and the Chief Legal Officer or at such other addresses as the
Guarantor shall have specified to the holder of each Note in writing.

Notices under this Section 8 will be deemed given only when actually received.

SECTION 9.AMENDMENTS AND MODIFICATIONS; SOLICITATION OF NOTEHOLDERS.

(a)This Guaranty Agreement may only be amended and compliance therewith waived
(either generally or in a particular instance and either retroactively or
prospectively) by an instrument in writing signed by the Guarantor and by the
Required Holders; provided, that without the written consent of the holders of
all of the Notes then outstanding, no such amendment or waiver shall be
effective which will reduce the scope of the guaranty set forth in this Guaranty
Agreement or amend the requirements of Sections 1, 2, 3, 4, 5, or 10 hereof or
amend this Section 9.  No such amendment or modification shall extend to or
affect any obligation not expressly amended or modified or impair any right
consequent thereon.

(b)The Guarantor will not solicit, request or negotiate for or with respect to
any proposed waiver or amendment of any of the provisions of this Guaranty
Agreement unless each holder of the Notes (irrespective of the amount of Notes
then owned by it) shall be informed thereof by the Guarantor and shall be
afforded the opportunity of considering the same and shall be supplied by the
Guarantor with a sufficient information to enable it to make an informed
decision with respect thereto.  The Guarantor will not, directly or indirectly,
pay or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise or grant any security or provide other
credit support, to any holder of the Notes as consideration for or as an
inducement to the entering into by any holder of the Notes of any waiver or
amendment of any of the terms and provisions of this Guaranty Agreement, the
Agreement or the Notes, unless such remuneration is concurrently paid or
security is concurrently granted or other credit support is concurrently
provided, on the same terms, ratably to the holders of all of the Notes then
outstanding.  Promptly and in any event within 30 days of the date of execution
and delivery of any such waiver or amendment, the Guarantor shall provide a
true, correct and complete copy thereof to each of the holders of the Notes.

(c)Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this Guaranty
Agreement, or have directed the taking of any action provided herein to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Company or any of its Affiliates shall be deemed not to be outstanding.





 

--------------------------------------------------------------------------------

 

 

SECTION 10.PARI PASSU.

The payment obligations of the Guarantor under this Guaranty Agreement will at
all times rank at least pari passu in right of payment with all other unsecured
and unsubordinated Indebtedness of the Guarantor, except for such Indebtedness
as would, by virtue only of the law in force in the jurisdiction in which the
Guarantor is organized, be preferred by operation of bankruptcy, insolvency,
liquidation or similar laws of general application.

SECTION 11.OBLIGATION TO MAKE PAYMENT IN EUROS.

(a)Any payment on account of an amount that is payable hereunder, under the
Agreement or under the Notes in Euros which is made to or for the account of any
holder of Notes in any other currency, whether as a result of any judgment or
order or the enforcement thereof or the realization of any security or the
liquidation of the Guarantor, shall constitute a discharge of the obligation of
the Guarantor hereunder, under the Agreement or the Notes only to the extent of
the amount of Euros which such holder could purchase in the foreign exchange
markets in London, England, with the amount of such other currency in accordance
with normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above.  If the
amount of Euros that could be so purchased is less than the amount of Euros
originally due to such holder, the Guarantor agrees to the fullest extent
permitted by law, to indemnify and save harmless such holder from and against
all loss or damage arising out of or as a result of such deficiency.  This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Guaranty Agreement, the Agreement and the Notes, shall give rise to a separate
and independent cause of action, shall apply irrespective of any indulgence
granted by such holder from time to time and shall continue in full force and
effect notwithstanding any judgment or order for a liquidated sum in respect of
an amount due hereunder, under the Agreement or under the Notes or under any
judgment or order.    

(b)Any payment on account of an amount that is payable hereunder, under the
Agreement or under the Notes in Dollars which is made to or for the account of
any holder of Notes in any other currency, whether as a result of any judgment
or order or the enforcement thereof or the realization of any security or the
liquidation of the Guarantor, shall constitute a discharge of the obligation of
the Guarantor hereunder, under the Agreement or the Notes only to the extent of
the amount of Dollars which such holder could purchase in the foreign exchange
markets in London, England, with the amount of such other currency in accordance
with normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above.  If the
amount of Dollars that could be so purchased is less than the amount of Dollars
originally due to such holder, the Guarantor agrees to the fullest extent
permitted by law, to indemnify and save harmless such holder from and against
all loss or damage arising out of or as a result of such deficiency.  This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Guaranty Agreement, the Agreement and the



 

--------------------------------------------------------------------------------

 

 

Notes, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder, under the
Agreement or under the Notes or under any judgment or order.    

(c)As used in this Section 11 the term “London Banking Day” shall mean any day
other than Saturday or Sunday or a day on which commercial banks are required or
authorized by law to be closed in London, England.    

SECTION 12.MISCELLANEOUS.

(a)No remedy herein conferred upon or reserved to any holder of any Note is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Guaranty Agreement now or hereafter existing at law or
in equity.  No delay or omission to exercise any right or power accruing upon
any default, omission or failure of performance hereunder shall impair any such
right or power or shall be construed to be a waiver thereof but any such right
or power may be exercised from time to time and as often as may be deemed
expedient.  In order to entitle any holder of any Note to exercise any remedy
reserved to it under this Guaranty Agreement, it shall not be necessary for such
holder to physically produce its Note in any proceedings instituted by it or to
give any notice, other than such notice as may be herein expressly required.

(b)In case any one or more of the provisions contained in this Guaranty
Agreement shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby.

(c)This Guaranty Agreement shall be binding upon the undersigned Guarantor and
its successors and assigns and shall inure to the benefit of the Purchasers and
their respective successors and assigns so long as any of their respective Notes
remain outstanding and unpaid.

(d)The Guarantor will maintain an office at the address of the Guarantor
referred to in Section 8, where notices, presentations and demands in respect
hereof or of the Guaranteed Obligations may be made upon the Guarantor until
such time as the Guarantor shall notify each holder of any change of location of
such office.

(e)This Guaranty Agreement,  shall be construed and enforced in accordance with,
and the rights of the Guarantor and the holders of the Notes shall be governed
by, the laws of the State of New York excluding choice of law principles of the
law of such State that would permit the application of the laws of a
jurisdiction other than such State.

﻿





 

--------------------------------------------------------------------------------

 

 

﻿

[signature page follows]



 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty
Agreement on the date first above written.

[Name of Guarantor]





By:___________________________
 Name:
 Title:



By:___________________________
 Name:
 Title:

 

--------------------------------------------------------------------------------

 

EXHIBIT 4.4(a)

﻿

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 4.4(b)

﻿

﻿

﻿

﻿

﻿



 

 

--------------------------------------------------------------------------------